Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.319 Page 1 of 75

EXHIBIT B

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.320 Page 2 of 75

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF CALIF ORNIA

KENNETH MOSER Case No.: 19-cv-831
Plaintiff,
DEFENDANT DAVID ROMAN’S
VS. DECLARATION IN SUPPORT OF

HIS MOTION TO DISMISS
MEDGUARD ALERT, INC, a
Connecticut Corporation, Lifewatch
Inc., a New York Corporation, also
d/b/a Lifewatch USA and Medical
ALARM SYSTEMS and LIFEWATCH
MOTO, EVAN SIRLIN, individually
and as an officer or manager of
Lifewatch, Inc., and DAVID ROMAN,
individually and as an officer or
manager of Lifewatch Inc., and
MedGuard Alert, Inc.

Defendants.

 

 

I, David Roman, of full age and being duly sworn, say:

1. Tam an officer of MedGuard Alert, Inc., a Connecticut corporation
with its principal place of business in Connecticut.

2. Tam also an officer of Lifewatch, Inc, a New York corporation with
its principal place of business in Connecticut.

3. I perform my job duties exclusively from Connecticut, not California.

4. T understand that I have been sued in my individual capacity. As set
forth below, I do not have personal contacts with California.

5. I have been a Connecticut resident for over 36 years.

6. I have never resided in California.

7. do not maintain an office in California.

8. [Ido not hold title to real property in California.

9, I donot maintain bank accounts or other financial accounts in

California.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.321 Page 3 of 75

10. Ido not pay individual taxes in California,

Il. Ido not have telephone listings in California.

12. I do not personally have agents, servants or employees in California.

13. Ido not personally maintain a post office box or other mailing address
in California.

14, I deny each of Plaintiff's allegations against me. I deny that I ratified,
approved, joined in, acquiesced to and/or authorized the alleged wrongful acts, or
that I had actual or constructive knowledge of the alleged wrongful acts. I further
deny that I aided, abetted, encouraged, conspired in, engaged in, planned and/or
rendered substantial assistance to other Defendants j In committing the alleged
wrongful acts,

15. I did not make the allegedly violative telephone calls. Nor did I cause
allegedly violative telephone calls to be made.

16. I do not know the Plaintiff in this lawsuit.

17. On or about September 30, 2019, an individual who appeared to be a
process server handed me the attached Summons and Complaint while I was in my
Middletown, Connecticut office. (Exhibit 1).

18. have personal knowledge of the foregoing. The facts set forth herein
are true and accurate upon information and belief, and I make this declaration
under penalty of perjury, under the laws of the State of California and pursuant to
28 U.S.C. section 1746(2).

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.322 Page 4 of 75

DATED: October 18, 2019

CO) AS
} i ee

David Roman

Sword al Subse bal 4o te
on fhiy [BA deg uf Ochbn, J014

Lon
Joseph Lt AR i
NOTARY Pole. Aqz of 44 bow
NYyNT, Py
031 22002.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.323 Page 5 of 75

EXHIBIT 1

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.324 Page 6 of 75

  
   

 

 

 

2441 Sammons in a Civil Action

rman

 

United States District Court

SOUTHERN DISTRICT OF CALIFORNIA
(

 

 

Keaneth Moser oth ye /
wi a\y\ \
Civil Action No. 19-cv-831-MMA-BLM
Plaintiff
¥V,
See Attachment
Defendant
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address}

 

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office or employee of the United States described
in Fed. R. Civ. P. 12(a){2) or (3) - You must serve on the plaintiff an answer fo the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Pracedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Kenneth J. Moser
11280 Spica Drive
San Diego, CA 92126
858-627-4190

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

 

Date: 54/19 | John Morrill
CLERK OF COURT
S/ A. Smith

 

Deputy Clerk

 
 
 

Signature of Clerk or

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.325 Page 7 of 75

  
 
 

  

 

 

Civil Action No. 19-cv-831-MMA-BLM Date Issued: 5B/I9
PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (1)

This summons for (name of individual and title, if any)
was received by me on (date)

 

 

I personally served the summons on the individual at (place}

 

on (date)
I left the summons at the individual's residence or place of abode with (name)

> OF

 

 

 

, 2 person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address: or

I served the summons on frame of the individual) ; who is
designated by law to accept service of process on behalf of (name of organization)

on (date) sor

 

I returned the summons unexecuted hecause ‘or

Other (specifiy):

My fees are $ for travel and $ for services, for a total of $ .

I declare under penalty of perjury that this information is true.

Date:

 

 

Server's Signatere

 

Printed name and title

 

Server's addvess

NOTICE OF BIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE

IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A U.S.
MAGISTRATE JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES, CONDUCT ANY OR
ALL PROCEDDINGS, INCLUDING A JURY OR NON-JURY TRIAL, AND ORDER THE ENTRY OF A FINAL
JUDGMENT.

YOU SHOULD BE AWARE THAT YOUR DECISION TO CONSENT OR NOT CONSENT IS ENTIRELY
VOLUNTARY AND SHOUL BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL
PARTIES CONSENT WILL THE JUDGE OR MAGISTRATE JUDGE WHOM THE CASE HAS BEEN ASSIGNED
BE INFORMED OF YOUR DECISION,

FUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S, COURT OF APPEALS IN
ACCORDANCE WITH THIS STATUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.326 Page 8 of 75

   

O44) SummoneinaCisit Aetion ——— = —_ nena one aumeen : Poe) l

United States District Court ~

SOUTHERN DISTRICT OF CALIFORNIA
(ATTACHMENT)

 

 

 

 

Civil Action No. 19-cv-831-MMA-BLM

Medguard Alert, Inc., a Connecticut corporation; Lifewatch Inc., a New York corporation, also d/b/a
Lifewatch USA and Medical Alarm Systems and Lifewatch Moto; Evan Sirlin, individually and as ass officer
or manager of Lifewatch Inc.; and David Roman, individually and as an officer ox manager of Lifewatch Inc.,
Medguard Alert, Inc.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.327 Page 9 of 75

1544 (Rev. 06" ASE 3:1Y-CV-UU8S1-WQH-BLOT VEPPOGVERISHHIUS/U3/L9 Pagell.cs Pagel Ballas

 

 

 

 

 

 

 

 

 

 

 

 

   
 

     
  

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or othgr papersias required by law, except hs
provided by local rules of cout, ‘This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of th le GSoryH yo
purpose of initiating the civil docket sheet. (SBE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
I. (a) PLAINTIFFS DEFENDANTS CLERK, U.S, DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
Kenneth J. Moser Medguard Alert, INC et al BY walehahs DEPUTY
({b)} County of Residence of First Listed Plaintiff San Diego County of Residence of First Listed Defendant
(EXCEPT IN US. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c} Attomeys (Firm Name, Address, and Telephone Number) Attiomeys (If Known)
11286 Spica Drive '
San Diego, CA 92126 858-627-4190 19CV831 MMABLM
I. BASIS OF JURISDICTION Ptace on “X” in One Box Only TY. CITYZENSHIP OF PRINCIPAL PARTIES (Place ant "X" in One Box for Plaintiff
. (For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government Bf 3 Federal Question PIF DEF PIF DEF
Plaintiff / (U.S, Government Not a Party) Citizen of This State 4 1 © 1 Incorporated or Principal Place a4 G4
of Business In This State
02 US. Government O 4 Diversity Citizen of Another State 02 © 2 Incorporated and Principal Placo O5 O85
Defendant Undicate Citizenship of Parties in Item 11) of Business In Another State
Citizen or Subject of a OF OG 3 Foreign Nation O6 6
Foreign Country
IV. NATURE OF SUIT pPtace on "x" 1 One Box Only) Click here for: Nature of Suit Code Descriptions.

   
 

 
 

 

    

  

[HRA CON TE RAG Dy cocina rte cacy sendy RES ER Ss RORBEMEURE/PENAUEY 2012 hh SBANER D REGS uni OTHUR GEA TOUTES coe]

 

   
 

        

    
     

   
 
 
 

       
  

  
     

         

 

 

 

 

 

 

 

 

 

 

 

 

 

(3 110 Insurance PERSONAL INJURY PERSONAL INJURY = [(J 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
G 120 Marine - 0 310 Airplane GO 365 Personal Injury - of Property 21 USC 881 |G 423 Withdrawal 6 376 Qui Tam G1 USC
GO 130Miller Act. © 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability - O 367 Health Care/ 1 400 State Reapportionment
G 150 Recovery of Overpayment [0 320 Assault, Libel & Pharmaceutical pay Ch 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights © 430 Banks and Banking
0 13] Medicare Act © 330 Federal Employers’ Product Liability 6 830 Potent 07 450 Commerce
© 152 Recovery of Defaulted . Liability € 368 Asbestos Personal CO) 835 Patent - Abbreviated C3 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |03 470 Racketeer Influenced and
(Excludes Veterans) (3 345 Marine Product Liability C} 840 Trademark Cormpt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY [Ricca EABO Rec riy hoot SOLPAL ORO URI Tyce) O 480 Consumer Credit
of Veteran’s Benefits {1} 350 Motor Vehicle 370 Other Fraud G 710 Fair Labor Standards © 861 HIA (1395f) 3 490 Cable/Sat TV
CF 160 Stockholderg’ Suits © 355 Motor Vehicle 6 371 Troth in Lending Act G 862 Black Lung (923) 0) 850 Securities/Commaditiey
G 190 Other Contract Product Liability € 380 Other Personal © 720 Labor/Management © 863 DIWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability {0 360 Other Personal Property Damage Relations O 864 SSID Title XVI CK 890 Other Statutory Actions
0 196 Franchise Injury ( 385 Property Damage © 740 Railway Labor Act €) 865 RSI (405(2)) O 891 Agsicultural Acts
© 362 Personal Injury ~ Product Liability © 751 Family and Medical : © 893 Environmental Matters
Medical Malpractice Leave Act G 895 Freedom of Information
ae UREAT PRORER EV nace eG MUGS cea SERIGUNEN PETLTIONG.c|( 790 Other Labor Litigation [ROT ERDEIADEACOULTS oa Act
© 210 Land Condemnation C1 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement © 870 Taxes (US. Plaintiff © 896 Asbitration
O 220 Foreclosure 0) 441 Voting ©) 463 Alien Detaines Income Security Act or Defendant) O 899 Administrative Procedure
G 230 Rent Lense & Ejectment [1 442 Employment 510 Motions to Vacate G 87) IRS—Third Pany Act/Review or Appeal of
240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 Agency Decision
CT 245 Tort Product Liability Accommodations © 530 General 950 Constitutionality of
GF 290 All Other Real Property (9 445 Amer, w/Disabilities -|€) 535 Death Penalty ie MMIGRA TIONS fe State Statutes
Employment Other: © 462 Naturalization Application
£3 446 Amer, w/Disabilities -} (3 540 Mandamus & Other {C3 465 Other Immigration
Other G 550 Civit Rights Actions
C3 448 Education © 555 Prison Condition
£9 $60 Civil Detaince -
Conditions of
Confinement
V. ORIGIN (Place a “¥" in One Box Only}
Hl Original 2 Removed from O 3. Remanded from 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Muttidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
: Cite the U.S. Civil Statute under which you ate filing (Do not clte jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION 42¥SS222
° Brief description of cause:
VII. REQUESTEDIN (©) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: © Yes  XtNo
VIF. RELATED CASE(S)
Tf ANY Ser insinctions ce DOCKET NUMBER
DATE, SIGNATURE OF ATTORNEY OF
WIL FELL Frases,
FOR OFFICE USE ONLY Ab .

RECEIPT # AMOUNT APPLYING IFP JUDGE

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.328 Page 10 of 75

Case 3:19-CV-UU831-WOH-BLM Document Filed Ub/US/‘L9 Page. (L PHSRe weg

 

 

 

 

 

 

May 03 2019
1|| KENNETH J. MOSER SOUTHERN DISTRICT OF EALFORA
) 11280 Spica Drive BY o/alchahs DEP

San Diego, CA 92126
3]| Telephone: (858) 627-4190
4 Email: kmoser] @san.rr.com
5|| Plaintiff Pro Se
6
7
3 UNITED STATES DISTRICT COURT
9 SOUTHERN DISTRICT OF CALIFORNIA
101 KENNETH J, MOSER, ) Case No, 19¢V831_MMABLM
11 )
2 Plaintiff. ) COMPLAINT FOR DAMAGES,
) JNCLUDING PUNITIVE
13}} v. DAMAGES, INTEREST AND
141 MEDGUARD ALERT, INC., a ) FOR INJUNCTIVE RELIEF
15||Connecticut corporation, LIFEWATCH _) oo.
INC., a New York corporation, also d/b/a.) Violation(s) of Telephone
16)| LIFEWATCH USA and MEDICAL } Consumer Protection Act of 1991
17 ALARM SYSTEMS and LIFEWATCH } Trespass to Chattel
MOTO, EVAN SIRLIN, individually and ) Unfair Business Practices
18}) as an officer or manager of Lifewatch Inc., )
19 and DAVID ROMAN, individually and as __)
an officer or manager of Lifewatch Inc., )
20}/ and Medguard Alert, Inc. )
)
21 Defendants. )
22 )
23
24

25]]} COMES NOW Plaintiff KENNETH J. MOSER (hereinafter referred to as “Plaintiff’) who

26|| alleges as follows:

27 JURISDICTIONAL ALLEGATIONS

28 1. Plaintiff is, and at all times herein mentioned was, a resident of the County of

 

 

 

 

Complaint

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.329 Page 11 of 75

Case 3:19-CV-UU831-WQH-BLM Document‘L -ned US/US/1Y PagelD.2 Page 2 ot 64

 

 

 

 

1}| KENNETH J. MOSER
2 11280 Spica Drive
San Diego, CA 92126
-3|| Telephone: (858) 627-4190
4 Email: kmoserl@san.tr.com
5|| Plaintiff Pro Se
6
7
3 UNITED STATES DISTRICT COURT
9 SOUTHERN DISTRICT OF CALIFORNIA -
10
KENNETH J. MOSER, ) Case No.
11 )
D Plaintiff. ) COMPLAINT FOR DAMAGES,
) INCLUDING PUNITIVE
13) v. DAMAGES, INTEREST AND
141 MeEDGU ARD ALERT, INC, a ) FOR INJUNCTIVE RELIEF
15|| Connecticut corporation, LIFEWATCH ) .
INC., a New York corporation, also d/b/a ) Violation(s) of Telephone
16] LIFEWATCH USA and MEDICAL ) Consumer Protection Act of 1991
17 ALARM SYSTEMS and LIFEWATCH ) Trespass to Chattel
MOTO, EVAN SIRLIN, individually and ) Unfair Business Practices
18]/as an officer or manager of Lifewatch Inc, )
19 and DAVID ROMAN, individually and as )
an officer or manager of Lifewatch Inc., )
20); and Medguard Alert, Inc. )
)
21 Defendants. )
22 )
23
24
251| COMES NOW Plaintiff KENNETH J. MOSER (hereinafter referred to as “Plaintiff’) who
26|| alleges as follows:
27 JURISDICTIONAL ALLEGATIONS
28

L. Plaintiff is, and at all times herein mentioned was, a resident of the County of

 

 

 

 

 

 

Complaint

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.330 Page 12 of 75

Case 3:19-CV-UU831-WQH-BLM Wocument i -iled US/U3/19  PagelD.3 Page 3 of 64

lj] San Diego.

ho

2. Defendant LIFEWATCH INC., a New York corporation, also d/b/a
LIFEWATCH USA and MEDICAL ALARM SYSTEMS transacts or has transacted business
in this district and throughout the United States.

3, Defendant MEDGUARD ALERT, INC., is a Connecticut corporation with its
principal place of business at 55 Sebethe Drive, Cromwell, Connecticut 06416. Medguard
transacts or has transacted business in this district and throughout the United States,

4, Defendant EVAN SIRLIN, (“Sirlin”) is the President of Lifewatch, At all times

oOo SF aN DH Wn & W

material to this Complaint, acting alone or in concert with others, he has formulated, directed,
10}/ controlled, had the authority to control, or participated in the acts and practices set forth in
11}} this Complaint. Defendant Sirlin, in connection with the matters alleged herein, transacts or
12|) has transacted business in this district and throughout the United States.

13 5. Defendant DAVID ROMAN (“Roman”) is a Vice-President and Chairman of
14)| Lifewatch, and President, CEO, and Treasurer of Medguard. At all times material to this
15]| Complaint, acting alone or in concert with others, he has formulated, directed, controlled, had
16) the authority to control, or participated in the acts and practices set forth in this Complaint.
17), Defendant Roman, in connection with the matters alleged herein, transacts or has transacted

18]| business in this district and throughout the United States.

19 6. This case is filed pursuant to the Telephone Consumer Protection Act of 1991, 47
20}| U.S.C. §227 et. seq. (“TCPA”). The U.S. Supreme Court recently decided that federals
21}; courts have federal question subject matter jurisdiction over such civil actions under 28
22)| U.S.C. §§ 1331 and 1441. Mims v. Arrow Fin. Services, LLC, -- U.S. --, 132 S.Ct. 740, 753
23|| (2012). The state law claim herein arises out of a common nucleus of operative facts and is
24/| subject to supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

25 7. The Ninth Circuit Court of Appeals recently ruled that TCPA cases have federal
26|| standing by their very nature. Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037,
27\| 1043 (9th Cir. 2017) (“Unsolicited telemarketing phone calls or text messages, by their

28|| nature, invade the privacy and disturb the solitude of their recipients.”).

2
Complaint

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.331 Page 13 of 75

 

 

 

 

Case 3:L9-CV-UU8S1-WQH-BLM Document 1 Filed Ud/U3/19 Pagelb.4 Page 4 of 64

I 8. At all times herein mentioned each defendant was the partner, agent and

2|| employee of each co-defendant herein and was at all times acting within the scope of such

3)| partnership, agency and employment and each defendant ratified the conduct of each co-

4\| defendant herein.

5

6 FACTUAL SUMMARY

7 9, Defendants transmitted four (43) total robo calls (ROBO) to KENNETH J.

8}| MOSER’s cellular telephone number 858-627-4190 using an automatic dialer from 11/14/14

91} to 5/15/18.
10 10. While each of the calls complained of above transmitted a proper Caller ID
11]; number, they did not give the true and accurate name of the person or entity calling in the
121) Caller ID name information as required by law. 47 C.F.R. § 64.160i(e). When Plaintiff
13} called these numbers back he found them to be disconnected.
14 11. All of the calls used an Automatic Dialer that played a pre-recorded or Robo
15]; message with required user input to proceed to a live operator EG:
16 “Hi this is an important message from the Life Alert System. You have been selected to
17 receive a free life alert system with free equipment use, free shipping and free warranty.
18 This Life Alert System can protect your family from medical emergencies, to fire
19 emergencies, to gas emergencies, to intrusion emergencies, Press 1 now to speak to our
20 service department.” November — December 2014
2 And
22 “Hello seniors, due to new health care regulations. You are now eligible to receive a
23 personal medical alert system at no cost to you! Since you’ve already have been
24 referred to by a friend or family member, we have the system waiting to be shipped out
25 to you. Press one now to receive your personal medical alert system and by taking
26 advantage today you will also receive $1,000 in grocery saving coupons. Plus a 75%
27 prescription discount card. Press one now to receive your personal medical alert
28 system.” January — July 2015

3
Complaint

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.332 Page 14 of 75

Case 3:19-CV-UU831-WQH-BLM Document Filed U5/U3/1Y Pagel). Page 5 of 64

1 12. The initial calls Plaintiff received with using the first message, gave the false
impression that they came from Life Alert System, a leading competitor of Lifewatch and
Medguard, that advertises heavily on TV. This was in direct Violation of a restraining order

obtained in Life Alert Emergency Response, Inc. v. Lifewatch, Inc. CV13-03455 JAK (SSx)

is attached hereto as Exhibit 1 and incorporated herein as if set forth verbatim.

2

3

4

5||_ issued on 5/13/2014, requiring Lifewatch to stop using Life Alert’s trademarked name, which
6

7 13. Plaintiff took copious notes and recorded many of the calls as detailed here:

8

i Ole Alert'392474.1153am hungup-on tanstenwima

11/2472614-14:54.AM WindowsMedia Audio: tite. “984-KB
S43am same: message as before --have you Gn file.to. be detatedwma x

 
  
   

 

 
 
 
 
 
 
   

 

Windows Media Audio file 957 KS
9 Ute; Alart 170014 031m Hello.Seniors whare:t: “purchased. wiiia | ys‘Media Audi(o'tile. 25.287 KB
Windows Medla Audio file
1 0 Windows Media Audio: tite
Windows Media. Aug
il

 

incowe Miia Audio.tile
4 CH SABE 3 3 L2/2772014-2AN3 AM: Windows Mibdia Audio fite
fe Alert:122914'1248pm. GIO Cell Phone iy.2196548687 Hella-Sentorsima 12/29/2014.12.49 BMW

¢011915°'1231pm. Clb Cell Phone OK9185705407' ‘Heita Seniogy- ‘dropped after pushed Lwma V19/2015:12:34 PM
12015 1231 pm,

   

  
 
 
  

  
 

    
 

 

 

 

 
  

 

 

 

  

 

   

iD Cel: Prone DX: 9195705402 Helia-Senfors: drap: wittiat 4/X972015
* ‘muai3s 38pm) Hatta: : /2i/2
14 fieilo: seniors.- dropped: ater 1 ‘pushwota * V2772015.21:

th 012815 1223p ©. tort Adams 4126620829yana 1/28/2015:12:42. PM Windows Me yidig. ffte

= 020315 43Shm OD: 112196548687 -Helto. seittars ~dropped.wma, 27/3/2045. 4:41.90 Windows Meiila Audio-tile

| 5 02175 25pm. GD Hayes VA‘ 9046428078: Helle seniors + dropped atter-L pishywina 2/47/2015. 1-18:0M Windows Media Audio file

fF 021915.1145pm CID Hayes VA 8046438076 no ote hoihe.wma 2/29/2015 £2:47 aM Windows Media Audio-fite

] 6 x4} 022735-438pm-CID Nort) Adams MA 41386265i9:Hello, senior. - dropped.wma 2/27/2045 $1:09-AM Windows: Medla-Audio-fite

of} 032335 CID North Adams MA‘4136628519 Haile Séhiors ~ dropped after 2 siishiwma 3/23/2035-10:06-AM Windows Media Audio‘tile
¢ 032315 1024.C10 Lake Station OR:2196548687. Hello: Senlots + diSppéd after I.pustkwma “S23 2018.1026AM — Windows Meutia Audio.tite 216 Ka
17 Q41425. CHO Richard 'F ‘Brown: :2042835785:,. iro] ed after. 1 pushwma 4/14/2013 1:07 PM Windows Media Audio-fie ANS KB.
42 041535. 144pm CDRovey Clay’ Tx 4698749866 Hello senlors.- - dropped after 1 push.wma APTSS20135- 1:47 Bla Windows Media Audio.the 396 KB
18 4 042215CHD Ranseeteer IN. 95031 i ARO SS2AM — Windows Macia.audlo‘fite 181 6B
8) O42315-CID-Renssélowr' IN, 2192067803 226pmi - dropped -atterd pustwia 4723/2015 237 8x4’ “Windows Media Audio file - 203 KB:
1 9 42415.CID Rensselaér IN 2192067805 94dam - no one thete|hangupswma 4721/2015 9:45 aM Whidows Media Audlo fite “329 KB.
a ososis CID: Richard F Brown’ 3042635785 1026am ~ Heito: Seniors-haigupwma 3/4/2015 10:30-AM . 30S KB:
Richard F Brown:3042635785: 3131am ~ hangup.witia 5/6/2015 11:32 AM Windows Media Audio file 1BL-KB
20 60915:Hello Seniors CID: Tarpon Sprin-FL.2278687559 92780 G60935: they racordewordervima: -6/9/2013:9;51 AM Windows Media ‘Audio ite, 8262-K8
oe. 0708251144 TID Customer SVC 641257 1367 AARP - Senior Atertrobd botight from Ute Watch... 7/6/2015 184 AM Windows’ Mecta Augio tite 6131 K8
21 ai 070615:1154 C10 TM] Management-8134139020: followup {ism droped caltwma HGI2OYS.AZOYPM WindowsMedia Aud‘o tite 3,675 KE
at. : 070615 1224:CID' TMI Management 82124139020 2nd" followup: fran droped caliwma. 7/6/2045 J233:0M Windows Media Audio ite 6,508°K8
22 fr 070515 1236p CID 223606339274: same AARP. messsage-as earller.irom differantcal centerw.. 7/6/2015.12:55 PM Windows Mela Audio fia FB A23:KB
Bo 070615- 102m an’ 4315852066033.came AARP. Message 3s earller from cittarant call Centarw:.. -7/6/2015- 33 PM dia Audio tlie 6.819-KB.

   

SE 070535 S1pmi'c iD 22036587 dbs Stamford: CY totam from 115852: callwmea

 
 

 

Windows MediaAutho tite 8.428 «3
23 TGP2OASNAY PM Windows Media.Audio.tite 1764.K8
‘as O25 1329p Te ci gen Phone FL 7064524865 sald-recording Médicat-Alert then Rescue Me Miu 9/2/2015°12:46 PMA SNindows Media Audio-fite 10.288 KB
24 a@i O902i5- 1Z23pm €1D Cell Phone FE 7064524865" My callback to number ~ notreachablewma 9/2/2015. 102 PM. Windows Media Audio-tile 207 KS
#5 210515.C10 800 Sérvice' 858-487-9145 I012am 627 - dropped attar t Bushwma 32/5/2015.10:17 AM ‘Widows Media Audio file IS0 KS
a O1Dd 16 Wéam 1D San Ramon Ca’ 9252489120, hangdp on disclosure of recordingswma 1/14/2016 11:07 AM “Windows Media Audio iite 2.027 :KB
25 ad. 071316 1035 CID: Anthony Lochiett8134865219 (6, 62? dtter Pressing one left me on hold therh... 7/13/2016 10:45 AM ‘Windows Media Audio fe 4.877 KS
26
27 14. All of the calls had to be autodialed since they all used prerecorded messages and

28) were not made by live humans. The telemarketing calls have been initiated using a

4
Complaint

 

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.333 Page 15 of 75

 

Lase 3-19-CV-UU8S1-WQH-BLM Document Filed Ud/U3/19 Pagell.6 Page 6 of 64

I|| telemarketing service that delivers prerecorded voice messages through telephone calls. This

2|| service is known as “voice broadcasting” or “robocalling,”

3 15. A prerecorded message was used at the outset of every call Plaintiff answered.

4 16. The autodialing machine or software places calls and plays prerecorded

S|} messages, but does not bring the caller’s sales representative onto the line unless and until the

6]| called party answers the phone and presses a button, for example “press 1 if you are

7\|_ interested”, before the autodialer brings a live sales representative onto the line,

8 17. Since the message did not identify the caller as required by 47 C.F.R. § 64.1200

9|| and Plaintiff was sick and tired of getting these junk calls, he pressed 1 to find out who was
10|| calling him, and Defendants’ call representative came on the line and went through the
{1|) process of purchasing Defendants product on two occasions. His American Express bill
121) detailed that he was charged on the first purchase on 12/10/14, by “LIFEWATCH MOTO,” a
13}; dba of Lifewatch INC even though the representative said their name was “Senior Life
14)| Support.” The second purchase on 5/15/18, detailed the charge was by “Med Guard Alert,”
15}| In both cases the shipping department called back to confirm the address and identified
16]| themselves as “Medical Alarm Systems.”
17 18. Plaintiff has received thousands of junk telemarketing calls and prosecuted his
18|/ rights in numerous telemarketing cases and knows that sales representatives sometimes use
19|| false names at the outset of calls to avoid identification so he played along further just to
20|| assure the identity of the caller.
21 19. Defendants were put on notice by Plaintiff via a demand letter dated 1/23/15, that
22}; he had received 16 robo calls up to that date, which is attached hereto as Exhibit 2 and
23|| incorporated herein as if set forth verbatim.
24 20. When no response was received Plaintiff filed the first of 25 small claims actions
25|| in the San Diego Superior Court on or about 3/5/2015, case number 37-2015-320217, for
26|| alleged violations of The Telephone Consumer Protection Act (TCPA), 47 U.S.C. 227 and
27|| other laws regarding the call he received on 11/14/ 14, by defendant Life Watch INC.
28 21. Defendant Life Watch INC, settled the one matter but refused to do a group

3
Complaint

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.334 Page 16 of 75

 

 

Case 3:19-CV-UU831-WQH-BLM Document 1 Filed Ub/U3/19 Pagelb./ Page / of 64

1j|_ settlement for the other calls. Worse Plaintiff continued to receive more calls.

2 22. Plaintiff filed two more small claims actions on 10/22/2015, in San Diego

3}} Superior Court case numbers 37-2015-00327094-SC-SC-CTL and 37-2015-00327095-SC-

44} SC-CTL.

5 23. Defendant Life Watch INC. as before settled the two above matters as well on

6|| 6/22/2016, but again refused to do a group settlement for any other calls.

7 24, Plaintiff has since filed 22 other small claims actions against some or all of the

8}} Defendants of which six are on calendar for future trial, 15 were adjudicated in favor of

9|) Plaintiff by default and six of these have been satisfied through collection efforts,
10 25. Defendants and their attorney have stopped communicating with Plaintiff. They
11}| have choosen never to appear to defend themselves from any of these filings.
12 26. Plaintiff believes Defendants failure to communicate or appear is part of an
13}| overall strategy so as to not jeopardize themselves in an ongoing lawsuit with the FTC and
14}| the Florida Attorney General. This action was filed pursuant to the Telemarketing and
15)| Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108 -
16]| and the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Chapter 501, Part IJ,
17|| Florida Statutes (2014) in the U.S. District Court For The Northern District Of Illinois
18]} Eastern Division Case # 15cv5781, which is attached hereto as Exhibit 3 and incorporated
19|| herein as if set forth verbatim.
20 27. Plaintiff believes Defendants failure to communicate or appear was also in part
21|| of an overall strategy so as to not jeopardize themselves in a class action lawsuit that alleged
22|| that they used “*...robo-calls and other automating dialing systems...,” in Reynolds, D.D.S. v.
23}| Lifewatch, Inc. (7:14-cv-03575), which is attached hereto as Exhibit 4 and incorporated
24|| herein as if set forth verbatim.
25 28. Plaintiff alleges on information and belief that Defendants Lifewatch and
26|| Medguard (collectively, the “Corporate Defendants”) have operated as a common enterprise
27), while engaging in the deceptive and unfair acts and practices and other violations of law
28|| alleged below. Defendants have conducted the business practices through an interrelated

6
Complaint

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.335 Page 17 of 75

 

 

 

 

 

Case 3:19-CV-UU831-WQH-BLM Document 1 Filed Ud/U3/19 Pagel.8 Page 8 oT 64
/| network of companies that have common ownership, business functions, and office locations,
2}| and that have commingled funds. Because the Corporate Defendants have operated as a
3}; common enterprise, each of them is jointly and severally liable for the acts and practices
4|| alleged below. Defendants Sirlin, May, and Roman have formulated, directed, controlled,
5]| had the authority to control, or participated in the acts and practices of the Corporate
6|| Defendants that constitute the common enterprise EG:
7 A. The Lifewatch web site of https://www.lifewatch-usa.com now transfers
8 directly to the Medguard Alert, INC site.
9 B. Also one of Plaintiffs judgments against Lifewatch case number 37-2017-
10 15623-SC-SC-CTL, was paid by a check #5276 from Medguard on 10/23/18.
1] C. Both agreements used on the purchases had paperwork from Medical Alarm
12 Systems.
13 29. The 11 ROBO calls from 5/4/15 through 7/13/ 16, which are the subject of this
14|| action, were either identical or similar to the other calls Plaintiff received.
15
16] Liability of Lifewatch INC., d/b/a Lifewatch USA, Medical Alarm Systems and Lifewatch
17}| MOTO
18 30. As detailed above when Plaintiff went forward with a purchase of the product
19|| after a transfer via a robo dial, he was billed by Defendant Lifewatch INC via their dba
20)| Lifewatch MOTO.
21 31. | Approximately one hour after the purchase, a follow-up verification call came
22|| from Plaintiff’s billing entity Medical Alarm Systems.
23 Liability of Medguard Alert, INC.
24 31. As detailed above when Plaintiff went forward with a purchase of the product
25|| after a transfer via a robo dial, he was billed by Defendant Medguard Alert INC.
26 32. Approximately 23 hours after the purchase, a follow-up verification call came
27\| from Defendant’s billing entity from 800-615-8364,
28
7
Complaint

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.336 Page 18 of 75

 

 

 

 

 

Vase 3:19-CV-UU831-WQH-BLM Document 1 Filed Ud/U3/1Y PagelD.Y Page Y of 64
1 Liability of Evan Sirlin
2 33. Evan Sirlin as President of Lifewatch INC., on information and belief oversaw
3|| the operations of Lifewatch INC.
4 34, Plaintiff alleges on information and belief that Defendant Sirlin knew the calls
5}| described above were being made and did nothing, or was willfully and recklessly ignorant of
6|| the fact his company and or its agents were making the calls described above. This included
7|| hiring in the ordering, procuring, and transmission of telemarketing calls including those
8]| complained of herein, Sirlin was put on notice of this illegal activity by demand letters and a
91} plethora of lawsuits filed and served on him prior to these calls being made.
10
11 Liability of David Roman
12 35. David Roman is Vice-President and Chairman of Lifewatch, and President, CEO,
13}| and Treasurer of Medguard, on information and belief oversaw the operations of these
14)| entities.
15 36. Plaintiff alleges on information and belief that Defendant Roman knew the calls
16} described above were being made and did nothing, or was willfully and recklessly ignorant of
17)| the fact his company and or its agents were making the calls described above. This included
18} hiring in the ordering, procuring, and transmission of telemarketing calls including those
19}) complained of herein. Roman was put on notice of this illegal activity by demand letters and
20]| a plethora of lawsuits filed and served on him prior to these calls being made.
21
22
23 Actual Narm & Willful and Knowing Conduct
24 37, Plaintiffhas been harmed by the junk calls complained of herein by the direct
25|| waste of his time during the calls themselves, the indirect waste of time in having to break
26|| from other important tasks and spend time catching up after these junk calls, the waste of
27\|| telephone service which he and not Defendants must pay for, the costs of having to pursue
28}| legal remedies, and in the aggravation and consequent health effects of stress these illegal
g
Complaint

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.337 Page 19 of 75

{ase 3°1Y-CV-UU83S1-WOH-BLM Document Ll EHiled 0b/U3/19 PagelD.1U Page LU of 64

1] intrusions have caused.

bho

38. Plaintiff has becn harmed by the calls he did not answer by the direct waste of his
time in having to check the Caller ID while he was busy in meetings or with other projects
before declining the call, the indirect waste of time in having to break from other important
tasks and spend time catching up after these junk calls, the waste of telephone service which
he and not Defendants must pay for, the costs of having to pursue legal remedies, and in the
aggravation and consequent health effects of stress these illegal intrusions have caused.

39. During each of Defendants’ calls, Plaintiff wanted to make ot receive a call

Oo © NA HD A Bm WD

to/from someone else for his own personal or business reasons and was blocked from doing
10|| so by the line being tied up by Defendants.

11 40. As a proximate result of these intrusions, Plaintiff suffered damage in an amount
12)| according to proof, but no less than 10% of his monthly phone bills in May of 2015 and June
13); and July of 2015 since Defendants calls. constituted 10% or more of the total calls to his
14]) phone during the heights of their junk calling campaign in those two months ,

15 41. Furthermore Plaintiff was physically disabled during this period and could not
16]} walk properly. Defendants actions caused damage in an amount according to proof when
17}|_ they forced Plaintiff to continue to rush to his phone so as not to miss a call from his doctors
18}| and others.

19 42. Plaintiff alleges on information and belief that Defendants made the calls
20}| described above intentionally, in the sense that the number called was the one they meant to
21}| call in pitching their services.

22 43, Plaintiff alleges on information and belief that Defendants made the calls
23}| described above knowingly that they were made in contravention of the TCPA and other

24!) telemarketing laws and regulations.

 

25

26 FIRST CAUSE OF ACTION

27 [TCPA — Autodialed Calls To Cell Phone — For All 11 Calls]

28 44, — Plaintiff realleges all paragraphs above and incorporates them herein by

9
Complaint

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.338 Page 20 of 75

(Lase 3:19-CV-UUS31-WQH-BLM Document Filed U5/U3/19 PagelD.11 Page iL of 64

lj] reference.

No

45. Plaintiff is bringing this action pursuant to the provisions of the Telephone
Consumer Protection Act of 1991 (47 U.S.C. §227 and 47 CFR. §64.1200 —“TCPA”),

46. Subdivision (b) (1) (A) (iii) of Section 227 of Title 47 of the United States Code
makes it unlawful for any person to “Make any call (other than a call made for emergency
purposes or made with the prior express consent of the called party) using any automatic
telephone dialing system or an artificial or prerecorded voice...to any telephone number

assigned to a paging service, specialized mobile radio service, or other radio common carrier

Oo C6 ss ND UN S&S W

service, or any service for which the called party is charged for the call.”

10 47. Defendants have called Plaintiff's number assigned to a radio common carrier
11j| service—commonly called cell phone service—using an automatic telephone dialing system
12}| or an artificial or prerecorded voice during the statutory period of the last 4 years, pursuant to
13}) 28 U.S.C. § 1658. These calls are only the calls known to Plaintiff at this time and Plaintiff
14|| states on information and belief, without yet having the aid of full discovery, that it is quite
15]| likely that Defendant has made many more violative calls to Plaintiff's cell phone. These

16|| calls were not made for any emergency purpose, nor were these calls exempt under

17|| subdivision (c) of section 64.1200 of title 47 of the Code of Federal Regulations,

18 48. Subdivision (b)(3) of section 227 of title 47 of the United States Code permits a
19}| private right of action in state court for violations of “this subsection”, including 47 U.S.C.
20)} §227 (b) (1) (A) Gii). Plaintiff may recover $500.00 for each violation, or both. If the court
2\|| finds that defendants’ violations were willful or knowing, it may, in its discretion, award up

22\| to three times that amount.

23

24

25 WHEREFORE Plaintiff prays for judgment against defendants, and each of them, as
26|| follows:

27}, On the FIRST CAUSE OF ACTION:

28 1. For an award of $500.00 for each violation of 47 U.S.C. § 227 (b);

10
Complaint

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.339 Page 21 of 75

[hase 3:1Y-CV-UU831-WOH-BLM Document Filed OS/U3/LY PagelV.12 Page LZ of 64

1 2. For an award of $1,500.00 for each such violation found to have been willful;
On ALL CAUSES OF ACTION:

3. For costs of suit herein incurred; and

4. For such further relief as the Court deems proper.

DATED: May 3, 2019

Oo © YT WD A BP WwW WV

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ll
Complaint

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.340 Page 22 of 75

Case 3:1Y-CV-UU831-WQH-BLM Document Filed U5/U3/1Y PagelD.13 Page 13 of 64

Exhibit 1

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.341 Page 23 of 75

Case 3iILY-CV-UU831-WQH-BLM Document 1 Filed Ub/U3/LY Pagell.14 Page 14 of 64
Case #:13-cv-03455-JAK-SS Document 201 Filed 05/13/14 Page Llof3 Page ID #:2378

Oo PO ND OH HB WD NH

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

fawnh ane.
— &

LIFE ALERT EMERGENCY Case No. CV13-03455 JAK (SSx)
RESPONSE, INC. a California
Corporation, ORDER RE PRELIMINARY
— INJUNCTION
Plaintiff,

i
ms Wi h

Vv.

CONNECT AMERICA.COM, LLC, a
Delaware limited liability company,
KENNETH GROSS, an individual,
LIFEWATCH, INC., a New York
Corporation, EVAN SIRLIN, an
individual, LIVE AGENT RESPONSE
1, LLC, a Florida limited liability
company, GREG SMALL, an
individual, TRILOGY INVESTMENT,
LLC, a Florida limited liability
company and DOES 1 to 10, inclusive,

tet et
Y BSk BAS

Defendants.

 

MN NHN HN NO
es 8k RE SK

SMRH:410821475.2 -]-

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.342 Page 24 of 75

Case SILU-CV-UU831-WQH-BLM Document Filed Ud/US/19 PagelD.15 Page ‘Lb of 64
Case #:13-cv-03455-JAK-SS Document 201 Filed 05/13/14 Page 2 of 3 Page ID #:2379
1 For the reasons stated in the separate Order Re Plaintiff's Motion for a
2 || Preliminary Injunction (Dkt. 200) the Motion for a Preliminary Injunction is granted
3 || on the following terms, which are effective upon the entry of this Order, unless or
4 | until modified by the Court upon motion or upon the completion of the trial
5 || proceedings in this matter:
6 1.  LifeWatch and its subsidiaries, officers, directors, employees,
7 || successors and related companies, are enjoined from:
8 a. Using the following Life Alert trademarks: VE FALLEN AND
9 I CAN’T GET UP], U.S. Registration No, 3,255,726; LIFE ALERT, U.S,
10 Registration No. 2,552,506; LIFE ALERT YOU ARE NEVER ALONE
1] 24/7, U.S. Registration No. 3,212,604; LIFE ALERT MOBILE, U.S.
12 Registration No. 4,053,816; HELP, I’VE FALLEN AND IT CAN’T GET UP!;
13 LIFE ALERT EMERGENCY RESPONSE, INC.; LIFE ALERT THE LIFE
14 SAVING NETWORK (collectively, “Life Alert’s Trademarks”);
15 b. Working, through a contract or other agreement, with any person
16 or entity whom any of them knows, or after a reasonable inquiry should
17 know, is providing telemarketing services for LifeWatch by using any of the
18 Life Alert Trademarks
19 C. Having LifeWatch acquire from a person or entity any customers
20 or customer accounts that LifeWatch, or any of its officers or directors, knows
21 or after a reasonable inquiry should know, were obtained through the use of
22 any of the Life Alert Trademarks either: (i) directly by such person or entity;
23 or (ii) indirectly by such person or entity, i.e., by the actions of third-party
24 telemarketers who have been engaged by such person or entity
25 d. Representing or implying that LifeWatch, or any of its products
26 or services, is in any way sponsored by, affiliated with, or endorsed or
27 licensed by Life Alert;
28
SMRIH410821475.3 -[-

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.343 Page 25 of 75

 

Case 3{L9-cV-UU831-WQH-BLM Document Filed Ud/U3/19 PagelD.16 Page 16 of 64
Case 4:13-cv-03455-JAK-SS Document 201 Filed 05/13/14 Page 3 of 3 Page 1D #:2380
1 €, Manufacturing, transporting, promoting, importing, advertising,
2 publicizing, distributing, offering for sale, or selling any goods or rendering
3 any services using any of the Life Alert Trademarks;
4 f. Knowingly assisting, inducing, aiding, or abetting any other
5 person or business entity in engaging in or performing any of the activities
6 referred to in paragraphs 1(a) to (e) above.
7 2. LifeWatch shall notify those with whom it has entered Purchase
8 || Agreements, ¢. g. Dkt. 175 and Dkt. 178, or similar contracts, and with whom it
9 || continues to do business, of this Order by providing a copy of it to them, and where
10 || consistent with its rights under the terms of such agreements, shall direct such
11 persons to make the same notification to those telemarketers with whom each
12 || contracts with respect to the promotion and sale of LifeWatch products and services.
“ Gm WW
14 || Dated: May 13, 2014
15 HON. JOHN A. KRONSTADT
UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
SMRH:410821475,3 -2-

 

 

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.344 Page 26 of 75

Case 3:19-CV-UU831-WQOH-BLM Document 1 Filed U5/U3/LY PagelD.1/ Page 1/ of 64

Exhibit 2

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.345 Page 27 of 75

Case 3:19-CV-UU831-WQH-BLM Document Filed ODS/IUSILY ~PagelD.18 Page 118 of 64

Kenneth J, Moser
11280 Spica Drive
San Diego, CA 92126

Kmoser] @san.rr.com

1/23/2015

Evan T. Sirlin

LIFEWATCH INC. dba LIFEWATCH MOTO dba Lifewatch USA
266 MERRICK ROAD Suite 104

Lynbrook, NY 11563

RE: Unlawful Telemarketing Practices

Dear Mr. Sirlin,

I have received sixteen pre-recorded solicitations to my telephone lines on behalf of your firm in the last two
months. The Telephone Consumer Protection Act (TCPA), 47 U.S.C. 227, regulates ALL telemarketing calls to
both businesses and residences and provides the following definition for them: “The term telemarketing means
the initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or
investment in, property, goods, or services, which is transmitted to any person.” 47 C.F.R. 64,1200(£)(7)

The TCPA details the following. Please refer to 47 U.S.C. §227(b)(1)(A)(B):

- (b) Restrictions on use of automated telephone equipment
(1) Prohibitions
It shall be unlawful for any person within the United States, or any person outside the United
States if the recipient is within the United States—

" (A) to make any call (other than a call made for emergency purposes or made with the prior

" express consent of the called party) using any automatic telephone dialing system or an artificial
or prerecorded voice— .
(i) to any emergency telephone line (including any “911” line and any emergency line of a hospital
medical physician or service office, health care facility, poison control center, or fire protection or
law enforcement agency);
(ii) to the telephone line of any guest room or patient room of a hospital, health care facility,
elderly home, or similar establishment; or
(iii) to any telephone number assigned to a paging service, cellular telephone service, specialized
mobile radio service, or other radio common carrier service, or any service for which the called
party is charged for the call;
(B) to initiate any telephone call to any residential telephone line using an artificial or prerecorded
voice to deliver a message without the prior express consent of the called party, unless the call is
initiated for emergency purposes or is exempted by rule or order by the Commission under
paragraph (2)(B);

3

In addition the TCPA has detailed requirements regarding transmission of telemarketing calls titled “Technical
and procedural standards.” Please refer to 47 U.S.C. §227(d)(1)(A):

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.346 Page 28 of 75

Case 3:19-CV-UU83L-WQH-BLIM Document iL Filed Ub/U3/1LY PagelU.19 Page LY of 64

“It shall be unlawful for any person within the United States— (A) to initiate any communication
using a telephone facsimile machine, or to make any telephone call using any automatic telephone
dialing system, that does not comply with the technical and procedural standards prescribed
under this subsection, or to use any telephone facsimile machine or automatic telephone dialing
system in a manner that does not comply with such standards,”

These calls were specifically in violation of the federal law which requires that each pre-recorded solicitation,
identify the caller at the beginning of the call and during or after the message, state clearly the telephone
number of such business, other entity, or individual placing the call. Please refer to 47 U.S.C. 227 (d)(3)(A):

“All artificial or prerecorded telephone messages (i) shall, at the beginning of the message, state
clearly the identity of the business, individual, or other entity initiating the call, and (ii) shall,

during or after the message, state clearly the telephone number or address of such business, other
entity, or individual;”

Also these calls transmitted false caller ID information using a bogus numbers mainly from Utah and Maryland,

The TCPA has stipulated requirements for the transmission of caller ID information stating in section
64.1200(e):

“Any person or entity that engages in telemarketing, as defined in Section 64.1200(( 7) must
transmit caller identification information.”

In addition to the federal statutes I have identified above, California Civil Code §1770(a)(22 (A) completely

prohibit these types of telemarketing calls TO ANY NUMBER. The later provides penalties in addition to
Federal law and injunctive relief as an unfair business practice:

“Disseminating an unsolicited prerecorded message by telephone without an unrecorded, natural
. Voice first informing the person answering the telephone of the name of the caller or the
_ organization being represented, and either the address or the telephone number of the caller, and
without obtaining the consent of that person to listen to the prerecorded message.”

My intention also is to cause you to cease the dissemination of pre-recorded telemarketing messages to
telephone lines, This is not an appropriate marketing avenue for you.

This is a serious matter, The Federal Communications Commission (FCC) actively enforces violations of this
type and can order forfeitures of up to $1 1,000 per call, In fact, the FCC recently fined a local Orange County
company $5.38 million for repeated violations of the TCPA. At least two class action lawsuits have also been
filed against this company and potential liabilities range into the trillions,

Unfortunately, only the laws of economics will stop illegal telemarketing campaigns. At least with live
operators, there is a significant cost associated with initiating those annoying calls. With pre-recorded messages
and automatic dialing devices, costs are negligible. This is exactly why congress enacted the TCPA and

provided for legal action to be initiated by affected consumers, As Senator Hollings declared to Congress during
the enactment of the TCPA; “It is telephone terrorism, and it has got to stop.” 137 Cong. Rec. 30821 (102d
Cong., Ist Sess., Nov 7, 1991

Please send me a copy of your company's written Do Not Call policy, if such a policy exists.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.347 Page 29 of 75

Case 3:19-CV-UU8SS1-WQH-BLM Document 1 Filed Od/U3/LY PagelD.zU Page ZU ot 64

This letter shall serve as formal demand of payment of $96,000.00 in Statutory damages, calculated as follows:

$24,000.00, consisting of $500.00 each for the 16 violations of 47 U.S.C, 227 (b)(1)(A)&(B) as discussed above
and treble damages provided by 47 U.S.C. §227 for violations of the Act when done willfully or knowingly.

$24,000.00, consisting of $500.00 each for the 16 violations of 47 U.S.C. 227 (d)(3)(A)(i) as discussed above
and treble damages provided by 47 U.S.C. §227 for violations of the Act when done willfully or knowingly.

$24,000.00, consisting of $500.00 each for the 16 violations of 47 U.S.C, 227 (d)(3)(A) Gi) as discussed above
and treble damages provided by 47 U.S.C. §227 for violations of the Act when done willfully or knowingly.

$24,000.00, consisting of $500.00 each for the 16 violations of 47 CFR 64.1601 (€) as discussed above and
treble damages provided by 47 U.S.C. §227 for violations of the Act when done willfully or knowingly.

In addition to the above the TCPA allows $500.00 in remedies for violating 47 CFR 64.1200 Sec. (d)(1) which
states:

(1) Written policy. Persons or entities making calls for telemarketing purposes must have a
written policy, available upon demand, for maintaining a do- not- call list.

$500.00 in remedies for violating 47 CFR 64.1200 Sec. (d)(2) which states:

(2) Training of personnel engaged in telemarketing. Personnel engaged in any aspect of
telemarketing must be informed and trained in the existence and use of the do- not- call list.

$500.00 in remedies for violating 47 CFR 64.1200 Sec. (d)(4) which states:

(4) Identification of sellers and telemarketers. A person or entity making a call for telemarketing
purposes must provide the called party with the name of the individual caller, the name of the
person or entity on whose behalf the call is being made, and a telephone number or address at
which the person or entity may be contacted. The telephone number provided may not be a 900
number or any other number for which charges exceed local or long distance transmission charges

If legal action is necessary, I will seek additional remedies available under state and federal law and will
consider seeking an order to enjoin you and your company from placing further pre-recorded telephone
solicitations. I will move forward with legal action in the event payment is not received by you within thirty
(30) days. I will name both you and your firm as defendants, as all participants are deemed joint and severally
libel in TCPA cases. As an owner/corporate officer you are personally libel, see State of Texas v. Am. Blast
Fax, Inc, 164 F. Supp. 2d 892, 2001 TCPA Rep, 1198 (W.D.Tex. Aug 17, 2001).

Sincerely,

Kenneth J. Moser

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.348 Page 30 of 75

Case 3:19-CV-UU831-WQH-BLM Document 1 Filed Ud/U3/LY PagelW.21 Page 21 of 64

Exhibit 3

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.349 Page 31 of 75

Case 3:19-CV-UU8S31-WQOH-BLM Document Filed Ud/USILY PagelD.22 Page 22 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 1 of 23 PagelD #:6124

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

 

FEDERAL TRADE COMMISSION, and

STATE OF FLORIDA, OFFICE OF THE
ATTORNEY GENERAL, DEPARTMENT

OF LEGAL AFFAIRS, Case No. 15cv5781

Plaintiffs, Judge Gary Feinerman

v. Mag. Judge Jeffrey T. Gilbert

LIFEWATCH INC., a New York corporation,
also d/b/a LIFEWATCH USA and MEDICAL
ALARM SYSTEMS,

SAFE HOME SECURITY, INC., a
Connecticut corporation,

MEDGUARD ALERT, INC., a Connecticut
corporation,

EVAN SIRLIN, individually and as an officer
or manager of Lifewatch Inc.,

MITCHEL MAY, individually and as an officer or
manager of Lifewatch Inc., and

DAVID ROMAN, individually and as an officer
or manager of Lifewatch Inc., Safe Home Security,
Inc., and Medguard Alert, Inc.

Se Ne? Set Save Sue St et” Sane” Semel See! Senet Semi! See! Stl See” Seat! Newel Se Neel Ne Ne! Sen? Sona! Nal? Net Nl a et

Defendants.

_)

AMENDED COMPLAINT FOR PERMANENT
INJUNCTION AND OTHER EQUITABLE RELIEF

 

Plaintiffs, the Federal Trade Commission (“FTC”), and the State of Florida, Office of the

Attorney General, Department of Legal Affairs (“State of Florida”), for their Complaint allege:

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.350 Page 32 of 75

Case 3:.19-CV-UU8S1-WQH-BLM Document 1 Filed Ud/US/LY PagelD.z3 Page 23 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 2 of 23 PagelD #:6125

L. The FTC brings this action under Sections 13(b) and 19 of the Federal Trade
Commission Act (“FITC Act”), 15 U.S.C. §§ 53(b) and 57b, and the Telemarketing and
Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C, §§ 6101-6108, to
obtain temporary, preliminary, and permanent injunctive relief, rescission or reformation of
contracts, restitution, the refund of monies paid, disgorgement of ill-gotten monies, and other
equitable relief for Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15
U.S.C. § 45(a), and in violation of the FTC’s Trade Regulation Rule entitled “Telemarketing
Sales Rule” (“TSR”), 16 C.F.R. Part 310.

2. The State of Florida brings this action pursuant to the Telemarketing and
Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108 and
the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Chapter 501, Part II, Florida
Statutes (2014), to obtain temporary and permanent injunctions, consumer restitution, civil
penalties and other equitable relief, and reimbursement of costs and attomeys’ fees for
Defendants’ acts or practices in violation of the TSR and FDUTPA. The State of Florida has
conducted an investigation, and the head of the enforcing authority, Attorney General Pamela Jo
Bondi, has determined that an enforcement action serves the public interest as required by

FDUPTA Section 501.207, Florida Statutes (2014).

JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §$§ 1331, 1337(a),
and 1345, and 15 U.S.C. §§ 45(a), 53(b), 57b, 6102(c), and 6105(b),
4. This Court has supplemental jurisdiction over the State of Florida’s claims

pursuant to 28 U.S.C. § 1367,

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.351 Page 33 of 75

Case 3:19-CV-UU8311-WQH-BLM Document. Filed Ub/US/LY Pagell.24 Page 24 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 3 of 23 PagelD #:6126

5. Venue is proper in this district under 28 U.S.C. § 1391(b)(1) and (2), (c)(1) and
(2), and (d), and 15 U.S.C. § 53(b).

PLAINTIFFS

6. The FTC is an independent agency of the United States Government created by
Statute. 15 U.S.C. §§ 41-58. The FTC enforces Section (a) of the FTC Act, 15 U.S.C. § 45(a),
which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also |
enforces the Telemarketing Act, 15 U.S.C. §§ 6101-6108. Pursuant to the Telemarketing Act,
the FTC promulgated and enforces the TSR, 16 C.F.R. Part 310, which prohibits deceptive and
abusive telemarketing acts or practices.

7, The FTC is authorized to initiate federal district court proceedings, by its own
attorneys, to enjoin violations of the FTC Act and the TSR and to secure such equitable relief as
may be appropriate in each case, including rescission or reformation of contracts, restitution, the
refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b),
56(a)(2)(A), 56(a)(2)(B), 57b, 6102(c) and 6105(b).

8. The State of Florida is the enforcing authority under FDUTPA pursuant to Florida
Statutes Section 501.203(2) and is authorized to pursue this action to enjoin violations of the
TSR, and in each such case, to obtain damages, restitution, and other compensation on behalf of
Florida residents. The State of Florida is authorized to pursue this action to enjoin violations of
FDUTPA and to obtain legal, equitable or other appropriate relief including rescission or
reformation of contracts, restitution, the appointment of a receiver, disgorgement of ill-gotten

monies, or other relief as may be appropriate. §501.207, Fla. Stat.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.352 Page 34 of 75

Case 3:19-cV-UU831-WQH-BLM Document iL Filed U5/U3/LY PagelU.25 Page 25 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 4 of 23 PagelD #:6127

DEFENDANTS

9, Defendant Lifewatch Inc. (“Lifewatch”), also doing business as Lifewatch USA
and Medical Alarm Systems, is a New York corporation with its principal place of business at
266 Merrick Road, Lynbrook, New York 11563. Lifewatch transacts or has transacted business
in this district and throughout the United States.

10. Defendant Safe Home Security, Inc. (“Safe Home Security”), is a Connecticut
corporation with its principal place of business at 55 Sebethe Drive, Cromwell, Connecticut
06416. Safe Home Security transacts or has transacted business in this district and throughout
the United States.

1]. Defendant Medguard Alert, Inc. (“Medguard”), is a Connecticut corporation with
its principal place of business at 55 Sebethe Drive, Cromwell, Connecticut 06416. Medguard
transacts or has transacted business in this district and throughout the United States.

12, Defendant Evan Sirlin (“Sirlin”) is the President of Lifewatch. Atall times
material to this Complaint, acting alone or in concert with others, he has formulated, directed,
controlled, had the authority to control, or participated in the acts and practices set forth in this
Complaint. Defendant Sirlin, in connection with the matters alleged herein, transacts or has
transacted business in this district and throughout the United States,

13. Defendant Mitchel May (“May”) is a Vice-President of Lifewatch. At all times
material to this Complaint, acting alone or in concert with others, he has formulated, directed,
controlled, had the authority to control, or participated in the acts and practices set forth in this |
Complaint. Defendant May, in connection with the matters alleged herein, transacts or has

transacted business in this district and throughout the United States,

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.353 Page 35 of 75

Case 3:19-CV-UU831-WQH-BLM Document 1 Filed USjUs/LY PadelD.26 Page 26 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 5 of 23 PagelD #:6128

14. Defendant David Roman (“Roman”) is a Vice-President and Chairman of
Lifewatch, and President, CEO, and Treasurer of Safe Home Security and Medguard. At all
times material to this Complaint, acting alone or in concert with others, he has formulated,
directed, controlled, had the authority to control, or participated in the acts and practices set forth
in this Complaint. Defendant Roman, in connection with the matters alleged herein, transacts or
has transacted business in this district and throughout the United States.

15. Defendants Lifewatch, Safe Home Security, and Medguard (collectively, the
“Corporate Defendants”) have operated as a Common enterprise while engaging in the deceptive
and unfair acts and practices and other violations of law alleged below, Defendants have
conducted the business practices described below through an interrelated network of companies
that have common ownership, business functions, and office locations, and that have
commingled funds. Because the Corporate Defendants have operated as a common enterprise,
each of them is jointly and severally liable for the acts and practices alleged below. Defendants
Sirlin, May, and Roman have formulated, directed, controlled, had the authority to control, or
participated in the acts and practices of the Corporate Defendants that constitute the common
enterprise.

COMMERCE
16. At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44,

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.354 Page 36 of 75

Case 3:19-Cv-UU831-WQH-BLM Document Filed Ud/U3/1Y PagelL.2/ Page 2/ of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 6 of 23 PagelD #:6129

DEFENDANTS’ BUSINESS PRACTICES

17. Since at least 2012, Defendants have sold medical alert systems to consumers
throughout the United States and Canada. Defendants market their medical alert systems to
consumers through various means, including through unsolicited telemarketing calls.

18. Defendants have engaged numerous telemarketers to conduct unsolicited
telemarketing calls marketing Defendants’ medical alert systems. Among the telemarketers
whom Defendants have engaged are Worldwide Info Services, Inc. and its affiliates, which were
sued by the FTC and the State of Florida, relating to their marketing of Defendants’ medical alert
systems in the case captioned FTC, et al. v. Worldwide Info Services, Inc., et al., Case No. 6:14-
CV-8-ORL 28DAB (M.D, Fla. filed Jan. 6, 2014).

19, Defendants, directly or through one or more intermediaries, initiate telephone
calls to consumers throughout the United States and Canada to induce sales of Defendants’
medical alert systems. In numerous instances, the telemarketing calls have been initiated using a
telemarketing service that delivers prerecorded voice messages through telephone calls. This
service is known as “voice broadcasting” or “robocalling,”

20, Many of the consumers who receive these unsolicited calls are elderly, live alone,
and have limited or fixed incomes. They often are in poor health, suffer from memory loss or
dementia, and rely on family members, friends, or health professionals to manage their finances
and to make financial or health related decisions for them.

21. In numerous instances, the prerecorded messages have purported to be from “John
from the shipping department of Emergency Medical Alert,” and have informed consumers that a
medical alert system has been purchased for them. The recording has indicated that consumers

will receive the system at “no cost to you whatsoever,” and that the shipping costs have also

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.355 Page 37 of 75

Case 3°:19-Cv-UU831-WQH-BLIM Document‘. Filed Ud/USILY ~PagelD.2u Page Zu of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 7 of 23 PagelD #:6130

already been paid. The message has instructed consumers to press a number on their telephone
to schedule delivery, and it also has given consumers the option to press a different number to

decline shipment of the medical alert system.

22. Defendants sometimes have used other prerecorded messages, but those messages
also have indicated that the medical alert system is available to senior citizens for free. In
numerous instances, Defendants’ messages have stated that the American Heart Association,
American Diabetes Association, and/or other nonprofit organizations or health care providers are
urging senior citizens to obtain medical alert systems, and that these systems are available for
free. All of these messages instruct consumers to press a number for more information, or to
press a different number to be removed from Defendants’ calling list.

23, When consumers press the number to speak to a live operator, they have been
connected to telemarketers, who tell consumers that the medical alert system has a value of over
$400, but that consumers will receive the system for free. Defendants’ telemarketers sometimes
have told consumers that the system is free because a friend, family member, health care
provider, or acquaintance referred the consumer to Defendants. In other instances, Defendants’
telemarketers have told consumers that the system is free because a friend, family member,
health care provider, or acquaintance purchased the medical alert system for the consumer.
When asked, Defendants’ telemarketers have cited confidentiality concerns in refusing to
provide the name of the person who referred the consumer to Defendants, or who purchased the
medical alert system for the consumer.

24. Defendants’ telemarketers explain that the medical alert system consists of a
necklace or bracelet that enables consumers to receive help during emergencies. Defendants’

telemarketers have touted that their medical alert system has been recommended by the

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.356 Page 38 of 75

Case 3:19-CV-UU831-WQH-BLM Document Hied US/U3/LY PagelL.zy Page 2Y of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 8 of 23 PagelD #:6131

American Heart Association, the American Diabetes Association, the National Institute on
Aging, the AARP, the American Red Cross, other reputable organizations, and/or health care
providers.

25. In fact, the American Heart Association, the American Diabetes Association, the
National Institute on Aging, the AARP, the American Red Cross, other reputable national
nonprofit organizations, and other health care providers do not endorse Defendants’ medical alert
system,

26. Although the medical alert system was originally represented as being free, at the
end of the call Defendants’ telemarketers inform consumers for the first time that there is a
monthly monitoring fee of between $29.95 and $39.95. To cover this monthly fee, consumers
are required to provide their credit card or bank account information, but they have been assured

~ that the billing cycle does not start until consumers receive and activate the system. Defendants?
telemarketers frequently tell consumers that if the consumers sign up for Defendants’ medical
alert system, the consumers will be given opportunities to receive discounts on other products the
consumers typically purchase, which will offset the monthly monitoring fees. For example,
Defendants’ telemarketers frequently tell consumers they will receive $1000 or $3000 in grocery
coupons that the consumers can use for their everyday purchases at their regular grocery stores, a
$50 restaurant discount card monthly, and/or a 75% prescription discount card, if the consumers
sign up for Defendants’ medical alert system.

27. If consumers tell Defendants’ telemarketers that they need time to think about
whether to get the system, or that they want to speak with their family before agreeing to provide
their payment information, Defendants’ telemarketers have responded that consumers will only

receive the system if they sign up that day. Defendants’ telemarketers also frequently tell

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.357 Page 39 of 75

Case 3:19-CV-UU831-WQH-BLM Document 1 Filed US/US/1Y9 Pagell.3U Page 3U of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 9 of 23 PagelD #:6132

consumers that if they decide to cancel the service, consumers will have no further obligation
and Defendants will pay for return shipping of the medical alert system,

28. In numerous instances, after providing Defendants with their credit card or bank
account information, consumers have discovered that nobody they know referred them to
Defendants or purchased a medical alert system for them. In addition, consumers usually have
been charged the first monitoring fee within a day of receiving the telephone call, before they
have received and activated the system.

29. Many consumers subsequently have tried to cancel their accounts, either because
they realize that Defendants’ telemarketers lied to them or for other reasons. Consumers often
have had difficulty canceling, however, Some consumers have had trouble reaching customer
service representatives, while others have reached representatives who either claim not to have
the authority to issue cancellations or try to keep the consumers from cancelling by aggressively
re-pitching the product or offering special deals. Consumers are told that in order to cancel, they
must return the medical alert system and pay for return shipping, or pay $400 if they do not
return the medical alert system. Consumers also are told that they will continue to be billed the
monthly service fee until Defendants receive the medical alert system,

30, While telemarketing their medical alert systems, Defendants, acting directly or
through one or more intermediaries, have made numerous Calls to telephone numbers on the
National Do Not Call Registry (“Registry”), as well as to consumers who have previously asked
Defendants not to call them again. In some instances, Defendants or their telemarketers also
have “spoofed” their calls by transmitting phony Caller Identification information so that call

recipients do not know the true source of the calls.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.358 Page 40 of 75

Case 3:19-CV-UU8S31-WQH-BLM Document Filed US/USILY ~Pagell.31 Page 31. of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 10 of 23 PagelD #:6133

31. In numerous instances, Defendants, acting directly or through one or more
intermediaries, have initiated telemarketing calls that failed to disclose truthfully, promptly, and
in a clear and conspicuous manner to the person receiving the call: the identity of the seller: that
the purpose of the call is to sell goods or services; or the nature of the goods or services. In
numerous instances, Defendants, acting directly or through one or more intermediaries, have
initiated prerecorded telemarketing calls to consumers that failed to promptly make such
disclosures, or to immediately thereafter disclose the mechanism for asserting a Do Not Call
request.

32. In numerous instances, Defendants, acting directly or through one or more
intermediaries, have made outbound prerecorded calls that delivered messages to induce the sale
of goods or services when the persons to whom these telephone calls were made had not
expressly agreed, in writing, to authorize the seller to place prerecorded calls to such persons.

VIOLATIONS OF THE FTC ACT

33, Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts
or practices in or affecting commerce.”

34.  Misrepresentations or deceptive omissions of material fact constitute deceptive
acts or practices prohibited by Section S(a) of the FTC Act. 15 U.S.C. § 45(a).

COUNT ONE
Misrepresentation of Material Facts
(By Plaintiff FTC)

35. In numerous instances, in connection with the advertising, marketing, promotion,

offering for sale, or sale of medical alert systems, Defendants have represented, directly or

indirectly, expressly or by implication, that:

10

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.359 Page 41 of 75

Case 3:19-CV-UUS31-WOH-BLM WUocument 1 Filed Ub/03/1Y PagelD.32 Page 32 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 11 of 23 PagelD #:6134

A. A friend, family member, health care provider, or other acquaintance of
the consumer referred the consumer to Defendants, or purchased the medical alert system for the
consumer;

B. Defendants’ medical alert system is endorsed by reputable organizations,
including, but not limited to, the American Heart Association, the American Diabetes
Association, the National Institute on Aging, the AARP, the American Red Cross, and/or health
care providers;

Cc. Consumers will not be charged the first monitoring fee until they have
received and activated the medical alert system; and

D, Consumers may cancel the monitoring service at any time without any
further financial obligation.

36. In truth and in fact, in numerous instances in which Defendants have made the
representations set forth in Paragraph 35 of this Complaint:

A, A friend, family member, health care provider, or other acquaintance of
the consumer did not refer the consumer to Defendants, or purchase the medical alert system for
the consumer;

B. Defendants’ medical alert system was not endorsed by reputable
organizations, including, but not limited to, the American Heart Association, the American
Diabetes Association, the National Institute on Aging, the AARP, the American Red Cross,
and/or health care providers;

C, Consumers were charged the first monitoring fee before they had received

and activated the medical alert system; and

ll

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.360 Page 42 of 75

Case 3UL9-CV-UU8S31-WQH-BLM Document L Filed VSIUS/ILY ~Pagelv.33 Page 33 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 12 of 23 PagelD #:6135

D. Consumers could not cancel the monitoring service at any time without

further financial obligation.

37. Therefore, Defendants? representations as set forth in Paragraph 35 of this
Complaint are false and misleading and constitute deceptive acts or practices in violation of
Section 5(a) of the FTC Act, 15 US.C.§ 45(a).

THE TELEMARKETING SALES RULE

38. Congress directed the FTC to prescribe rules prohibiting abusive and deceptive
telemarketing acts or practices pursuant to the Telemarketing Act, 15 US.C. §§ 6101-6108. The
FTC adopted the original Telemarketing Sales Rule in 1995, extensively amended it in 2003, and
amended certain provisions thereafter. 16 C.F.R. Part3 10.

39. Defendants are “seller[s]” and/or “telemarketer[s]” engaged in “telemarketing,”
and Defendants have initiated, or have caused telemarketers to initiate, “outbound telephone
call[s]” to consumers to induce the purchase of goods or services, as those terms are defined in
the TSR, 16 C.F.R. § 310.2(v), (aa), (ec), and (dd).

40. Under the TSR, an “outbound telephone call” means a telephone call initiated by
a telemarketer to induce the purchase of goods or services or to solicit a charitable contribution.
16 C.FLR. § 310.2¢(y).

41. The TSR prohibits sellers and telemarketers from misrepresenting, directly or by
implication, in the sale of goods or services, any material aspect of the nature or terms of the
seller’s refund, cancellation, exchange, or repurchase policies. 16 C.F.R. §3 10.3(a)(2)(iv).

42, The TSR prohibits sellers and telemarketers from misrepresenting, directly or by
implication, in the sale of goods or services, a seller’s or telemarketer’s affiliation with, or

endorsement or sponsorship by, any person or government entity. 16 C.F.R, § 310.3(a)(2)(vii).

12

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.361 Page 43 of 75

Case 3-1Y-CV-UUS3S1L-WOH-BLM Document 1 Filed Ub/U3/LY PagelbD.34 Page 34 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 13 of 23 PagelD #:6136

43. The TSR prohibits sellers and telemarketers from making a false or misleading
statement to induce any person to pay for goods or services. 16 C.F.R. § 31 0.3(a)(4),

44, The TSR, as amended in 2003, established a “do-not-call” registry (the “National
Do Not Cal! Registry” or “Registry”), maintained by the F TC, of consumers who do not wish to
receive certain types of telemarketing calls. Consumers can register their telephone numbers on
the Registry without charge either through a toll-free telephone call or over the Internet at
www.donotcall.gov.

45. Consumers who receive telemarketing calls to their registered numbers can
complain of Registry violations the same way they registered, through a toll-free telephone call
or over the Internet at www.donotcall.gov, or by otherwise contacting law enforcement
authorities.

46. The TSR prohibits sellers and telemarketers from initiating an outbound telephone
call to telephone numbers on the Registry. 16 C.F.R. § 310.4(b)(1)(ii7)(B).

47. The TSR prohibits sellers and telemarketers from initiating an outbound telephone
call to any person when that person previously has stated that he or she does not wish to receive
an outbound telephone call made by or on behalf of the seller whose goods or services are being
offered. 16 C.F.R. § 310.4(b)(1)Gii)(A).

48. The TSR requires that sellers and telemarketers transmit or cause to be
transmitted the telephone number and, when made available by the telemarketer’s carrier, the
name of the telemarketer, to any caller identification service in use by a recipient of a
telemarketing call, or transmit the customer service number of the seller on whose behalf the call
is made and, when made available by the telemarketer’s seller, the name of the seller. 16 C.F.R.

§ 310.4(a\(8).

13

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.362 Page 44 of 75

Case 3:19-CV-UU831-WQH-BLM Document i Hied U5/U3/1Y PagelU.35 Page 35 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 14 of 23 PagelD #:6137

49, The TSR requires telemarketers in an outbound telephone call to disclose
truthfully, promptly, and in a clear and conspicuous manner, the following information:

A. The identity of the seller;
B. That the purpose of the call is to sell goods or services; and
Cc. ‘The nature of the goods or services,

16 CFR. § 310.4(d).
50. As amended, effective December 1, 2008, the TSR prohibits a telemarketer from
engaging, and a seller from causing a telemarketer to engage, in initiating an outbound telephone
call that delivers a prerecorded message to induce the purchase of any good or service unless the
message promptly discloses:
A, The identity of the seller;
B. That the purpose of the call is to sell goods or services; and
C. The nature of the goods or services,

16 C.E.R. § 310.4(b)(1)(V)B)(ii).

51. As amended, effective September 1, 2009, the TSR prohibits initiating a
telephone call that delivers a prerecorded message to induce the purchase of any good or service
unless the seller has obtained from the recipient of the call an express agreement, in writing, that
evidences the willingness of the recipient of the call to receive calls that deliver prerecorded
messages by or on behalf of a specific seller. The express agreement must include the recipient’s
telephone number and signature, must be obtained after a clear and conspicuous disclosure that
the purpose of the agreement is to authorize the seller to place prerecorded calls to such person,
and must be obtained without requiring, directly or indirectly, that the agreement be executed as

a condition of purchasing any good or service. 16 C.F.R. § 310.4(b)(1)(v)(A).

14

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.363 Page 45 of 75

Case 3:1Y-CV-UU8311-WQH-BLM Document 1 Filed US/U3/19 PagelD.36 Page 36 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 15 of 23 PagelD #:6138

52. It is a violation of the TSR for any person to provide substantial assistance or
Support fo any seller or telemarketer when that person knows or consciously avoids knowing that
the seller or telemarketer is engaged in any practice that violates Sections 31 0.3(a), (c) or (d), or
310.4 of the TSR. 16 C.E.R. § 310.3(b).

53. Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C. § 6102(c), and
Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the TSR constitutes an
unfair or deceptive act or practice in or affecting commerce, in violation of Section 5{a) of the
FTC Act, 15 U.S.C. § 45(a).

VIOLATIONS OF THE TELEMARKETING SALES RULE
COUNT TWO
Misrepresentations in Violation of the TSR
(By Both Plaintiffs)

54. In numerous instances, in connection with the telemarketing of goods and
services, Defendants have misrepresented, directly or by implication, that:

A. A friend, family member, health care provider, or other acquaintance of
the consumer referred the consumer to Defendants, or purchased the medical alert system for the
consumer;

B. Defendants’ medical alert system is endorsed by reputable organizations,
including, but not limited to, the American Heart Association, the American Diabetes
Association, the National Institute on Aging, the AARP, the American Red Cross, and/or health
care providers;

Cc, Consumers will not be charged the first monitoring fee until they have
received and activated the medical alert system; and

D, Consumers may cancel the monitoring service at any time without any

further financial obligation.

15

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.364 Page 46 of 75

Case 3:1 Y-Cv-UU831-WOH-BLM Document Filed OS/USILY PagelD.3/ Page 3/ of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 16 of 23 PagelD #:6139

55. Defendants’ acts and practices, as described in Paragraph 54 above, are deceptive
telemarketing acts or practices that violate the TSR, 16 C.F.R. §§ 310.3(a)(2)(iv), (a}(2)(vii) and
(a)(4).

COUNT THREE
Assisting and Facilitating Deceptive Telemarketing Acts or Practices
(By Both Plaintiffs)

56. In numerous instances, Defendants have provided substantial assistance or
support to sellers or telemarketers whom Defendants knew or consciously avoided knowing
induced consumers to pay for goods and services through the use of false or misleading
statements, in violation of the TSR, 16 C.F.R, §§ 310.3(a)(2)(vii) and (a)(4).

57. Defendants’ acts or practices as described in Paragraph 56 above, are deceptive
telemarketing acts or practices that violate the TSR, 16 C.F.R. § 310.3(b).

COUNT FOUR
Violation of the National Do Not Call Registry
(By Both Plaintiffs)

58. In numerous instances, in connection with telemarketing, Defendants have
engaged, or caused a telemarketer to engage, in initiating an outbound telephone call to a
person’s telephone number on the National Do Not Call Registry in violation of the TSR, 16
C.F.R. § 310.4(b)(1)(iii)B).

COUNT FIVE
Failure to Honor Do Not Call Requests
(By Both Plaintiffs)
59. In numerous instances, in connection with telemarketing, Defendants have

engaged, or caused a telemarketer to engage, in initiating an outbound telephone call to a person

who previously has stated that he or she does not wish to receive an outbound telephone call

16

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.365 Page 47 of 75

Case 3::19-CV-U0831-WQH-BLM Document 1 Filed Ub/U3/LY PagelD.38 Page 38 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 17 of 23 PagelD #:6140

made by or on behalf of the seller whose goods or services are being offered, in violation of the
TSR, 16 C.F.R. § 310.4(b)(1)Giii)(A).
COUNT SIX
Failure to Transmit Caller Identification
(By Both Plaintiffs)

60. In numerous instances, in connection with telemarketing, Defendants have failed
to transmit, or cause to be transmitted, the telephone number and name of the telemarketer or of
the seller to any caller identification service in use by a recipient of a telemarketing call, in
violation of the TSR, 16 C.F.R. § 310.4(a)(8).

COUNT SEVEN
Initiation of Unlawful Prerecorded Messages On or After September 1, 2009
(By Both Plaintiffs)

61. In numerous instances on or after September 1, 2009, Defendants have made, or
caused others to make, outbound telephone calls that delivered prerecorded messages to induce
the purchase of goods or services when the persons to whom these telephone calls were made
had not signed an express agreement, in writing, authorizing the seller to place prerecorded calls
to such person.

62. Defendants’ acts and practices, as described in Paragraph 61 above, are abusive
telemarketing acts or practices that violate the TSR, 16 C.F.R. § 310.4(b)(1)(v)(A).

COUNT EIGHT
Failure to Make Required Oral Disclosures
(By Both Plaintiffs)
63. In numerous instances, including on or after December I, 2008, in the course of

telemarketing goods and services, Defendants have made, or caused others to make, outbound

telephone calls that deliver a prerecorded message in which the telemarketer or message failed to

17

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.366 Page 48 of 75

Case 3:19-CV-UU831-WQH-BLM Document L Filed U05/U3/1Y PagelU.3Y Page 3Y of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 18 of 23 PagelD #:6141

disclose truthfully, promptly, and in a clear and conspicuous manner to the person receiving the

call:
A. The identity of the seller:
B. That the purpose of the call is to sell goods or services: and
C, The nature of the goods or services.

64. Defendants’ acts and practices, as described in Paragraph 63 above, are abusive

telemarketing acts or practices that violate the TSR, 16 C.E.R. §§ 310.4(6)(1)(v)(B) (ii) and (d).
COUNT NINE
Assisting and Facilitating Abusive Telemarketing Acts or Practices
(By Both Plaintiffs)

65. In numerous instances, Defendants have provided substantial assistance or
support to sellers or telemarketers whom Defendants knew, or consciously avoided knowing,
were engaged in violations of § 310.4 of the TSR.

66. Defendants’ acts or practices as described in Paragraph 65 above are deceptive
telemarketing acts or practices that violate the TSR, 16 C.E.R. § 310.3(b).

VIOLATIONS OF THE FLORIDA DECEPTIVE AND
UNFAIR TRADE PRACTICES ACT

67. Section 501.204 of the Florida Deceptive and Unfair Trade Practices Act, Chapter
501, Part Il, Florida Statutes, prohibits “unfair or deceptive acts or practices in the conduct of

any trade or commerce,”

18

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.367 Page 49 of 75

Case 3:19-CV-UU831-WQH-BLM Document iL Hied Ud/U'3/1Y PagelU.4U Page 4U of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 19 of 23 PagelD #:6142

COUNT TEN
Florida Deceptive and Unfair Trade Practices Act Violation by all Defendants
(By Plaintiff State of Florida)

68. In numerous instances, in connection with the advertising, marketing, promotion,
offering for sale, or sale of medical alert systems, Defendants have represented, dircctly or
indirectly, expressly or by implication, that:

A. A friend, family member, health care provider, or other acquaintance of
the consumer referred the consumer to Defendants, or purchased the medical alert system for the
consumer;

B. Defendants’ medical alert system is endorsed by reputable organizations,
including, but not limited to, the American Heart Association, the American Diabetes
Association, the National Institute on Aging, the AARP, the American Red Cross, and/or health
care providers;

Cc, Consumers will not be charged the first monitoring fee until they have
received and activated the medical alert system; and

| D, Consumers may cancel the monitoring service at any time without any
further financial obligation.

69. In truth and in fact, in numerous instances in which Defendants have made the
representations set forth in Paragraph 68 of this Complaint:

A. A friend, family member, health care provider, or other acquaintance of
the consumer did not refer the consumer to Defendants, or purchase the medical alert system for
the consumer:

B. Defendants’ medical alert system was not endorsed by reputable national

nonprofit organizations, including, but not limited to, the American Heart Association, the

19

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.368 Page 50 of 75

Case 3:19-CV-UUS31-WQH-BLM Document Filed US/U3/LY PagelD.41 Page 41 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 20 of 23 PagelD #:6143

American Diabetes Association, the National Institute on Aging, the AARP, the American Red

Cross, and/or health care providers;

Cc. Consumers were charged the first monitoring fee before they had received
and activated the medical alert system; and
dD. Consumers may not cancel the monitoring service at any time without
further financial obligation.
70. Defendants’ representations as set forth in Paragraph 68 of this Complaint are
false and misleading and likely to mislead consumers acting reasonably, and consumers within
the State of Florida and elsewhere were actually misled by Defendants’ misrepresentations in

violation of Section 501,204 of the FDUTPA.

CONSUMER INJURY

 

71, Consumers have suffered and will continue to suffer substantial injury as a result
of Defendants’ violations of the FTC Act, the TSR, and FDUPTA. In addition, Defendants have
been unjustly enriched as a result of their unlawful acts or practices, Absent injunctive relief by
this Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and
harm the public interest.

THIS COURT’S POWER TO GRANT RELIEF

72, Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant
injunctive and such other relief as the Court may deem appropriate to halt and redress violations
of any provision of law enforced by the FTC. The Court, in the exercise of its equitable
jurisdiction, may award ancillary relief, including rescission or reformation of contracts,
restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

20

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.369 Page 51 of 75

Case 3:19-CVv-UU831-WQH-BLM Locument 1 Hied 05/U3/1Y PagelD.42 Page 4z of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 21 of 23 PagelD #:6144

73. Section 19 of the FTC Act, 15 U.S.C. § 57b, and Section 6(b) of the
Telemarketing Act, 15 U.S.C. § 6105(b), authorize this Court to grant such relief as the Court
finds necessary to redress injury to consumers resulting from Defendants’ violations of the TSR,
including the rescission or reformation of contracts, and the refund of money.

74, Section 4(a) of the Telemarketing Act, 15 U.S.C. § 6103(a), empowers this Court
to grant the State of Florida injunctive and such other relief as the Court may deem appropriate
to halt violations of the TSR and to redress injury to consumers, including the award of damages,
restitution, or other compensation.

75. Pursuant to 28 U.S.C, § 1367, this Court has supplemental jurisdiction to allow
Plaintiff State of Florida to enforce its state law claims against Defendants in this Court for
violations of the FDUPTA, and to grant such relief as provided under state law, including
injunctive relief, restitution, civil penalties, costs and attorneys’ fees, and such other relief to
which the State of Florida may be entitled,

PRAYER FOR RELIEF

WHEREFORE, Plaintiff FTC, pursuant to Sections 13(b) and 19 of the FTC Act, 15
U.S.C. §§ 53(b) and 57b, Section 6(b) of the Telemarketing Act, 15 U.S.C. § 6105(b); Plaintiff
State of Florida, pursuant to Section 4(a) of the Telemarketing Act, 15 U.S.C. § 6103(a), and the
Florida Deceptive and Unfair Trade Practices Act, Chapter 501, Part II; and the Court’s own
equitable powers, request that the Court:

A. Award Plaintiffs such preliminary injunctive and ancillary relief as may be
necessary to avert the likelihood of consumer injury during the pendency of this action and to
preserve the possibility of effective final relief, including, but not limited to, temporary and
preliminary injunctions, an order preserving assets, and an accounting;

B. Enter a permanent injunction to prevent future violations of the FTC Act, the

TSR, and the FDUPTA by Defendants;

2]

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.370 Page 52 of 75

Case 3:19-CV-UU831-WQH-BLM Document Filed Ud/U3/1Y PagelD.43 Page 43 of 64
Case: 1:15-cv-05781 Document #; 165 Filed: 07/14/16 Page 22 of 23 PagelD #:61.45

Cc. Award such relief as the Court finds necessary to redress injury to consumers
resulting from Defendants’ violations of the FTC Act, the TSR, and the FDUPTA, including, but

not limited to, rescission or reformation of contracts, restitution, the refund of monies paid, and

the disgorgement of ill-gotten monies;

D. Award civil penalties in an amount up to $10,000 per transaction pursuant to
Florida Statutes Section 501.2075 and up to $15,000 per transaction pursuant to Florida Statutes
Section 501.2077 for the willful acts and practices of Defendants in violation of FDUTPA; and

E, Award Plaintiffs the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper,
Respectfully Submitted,

DAVID C. SHONKA
Acting General Counsel

Dated: June 2, 2016 /sfDayid A. O’ Toole
DAVID A. O’TOOLE
SAMANTHA GORDON
Federal Trade Commission, Midwest Region
55 West Monroe Street, Suite 1825
Chicago, Illinois 60603
Telephone: (312) 960-5634
Facsimile: (312) 960-5600
Email: dotoole@ftc.gov

Attorneys for Plaintiff
FEDERAL TRADE COMMISSION

PAMELA JO BONDI
Attorney General
State of Florida

Dated: June 2, 2016 /sfDenise Beamer
DENISE BEAMER
KRISTEN JOHNSON
Assistant Attorney General
Office of the Attorney General
Consumer Protection Division
135 W. Central Blyd., Suite 670
Orlando, Florida 32801

22

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.371 Page 53 of 75

Case 3:19-CV-UU831-WQH-BLM Document Ll Filed Ub/U3/19 Pagell.44 Page 44 of 64
Case: 1:15-cv-05781 Document #: 165 Filed: 07/14/16 Page 23 of 23 PagelD #:6146

Telephone: (407) 316-4840
Facsimile: (407) 245-0365

Attorneys for Plaintiff

STATE OF FLORIDA
OFFICE OF THE ATTORNEY GENERAL

23

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.372 Page 54 of 75

Case 3:19-CV-UUS31-WQH-BLM Document Hied Ub/U3/19 Pagelb.45 Page 45 of 64

Exhibit 4

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.373 Page 55 of 75

Case 3:19-CV-UUS31-WQH-BLM Document Eiled Dd/USILY ~Pagell.46 Page 46 of 64
Case 7:14-cv-03575-KMK-JCM Doc #:83 Filed 10/30/15 Page 1 of 19 Page ID #: 813

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK:

 

 

x
EDWARD J. REYNOLDS, D.D.S., Individually and on ; Civil Action No.: 7:14-cv-03575-KMK
behalf of all others similarly situated, :
Plaintiff,
v8. : SECOND AMENDED
, CLASS ACTION COMPLAINT
‘ AND JURY DEMAND
LIFEWATCH, INC., LIFEWATCH, INC. d/b/a
LIFEWATCH USA, ABC CORPORATIONS 1-1 0,
AND JOHN DOES 1-10,
Defendants. :
x

 

Plaintiff; EDWARD J. REYNOLDS, D.D.S., by way of this Second Amended Class Action
Complaint against defendants, on behalf of himself and all others similarly situated, alleges upon personal
knowledge as to himself, and, as to other matters, upon information and belief, including the investigation
of counsel, as follows: |

NATURE OF THE ACTION

 

1, This class action is brought on behalf of all persons in the United States who. were
contacted by defendants and/or their agents by telephone or otherwise and who paid money to defendants
for their medical alert devices and/or monitoring service (“device and/or service”), The class period will
be determined. The deceptive business practices of the defendants and/or their agents (hereinafter
“defendants”) included, among other things, calling plaintiff and other consumers (hereinafter “plaintiff”,
“class”, “class members”, or “consumers”, and telling them that a family member, friend, or other person
purchased the defendants’ medical alert device for them and/or a doctor recommended it for them. Thus,
Consumers were told that the device was “free” and that they only had to pay for the monthly monitoring

fees, as their family member, friend or other person intended. The defendants’ statements were false,

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.374 Page 56 of 75

Case 3:19-CV-UU831-WQH-BLM Document‘ Eiled U5/U3/L9 PagelD.4/ Page 4/ of 64
Case 7:14-cv-03575-KMK-JCM Doc #:83 Filed 10/30/15 Page 2 of 19 Page ID #: 814

untrue, and/or otherwise misrepresentations. The defendants subsequently charged consumers for the

device and/or a monthly fee for monitoring services. There were also other deceptive’ practices,

misrepresentations, and improper actions relating to the calls and/or sales of the devices. As a result of

the defendants’ improper and deceptive acts, the plaintiff and the class have been damaged,

2. Plaintiff seeks relief, including the following:

(a)

(b)

(c)

()

(e)

)

(g)

(h)
i)

An award of appropriate damages for all members of the class who paid for the
device and/or related services,

Disgorgement from defendants of all monies wrongfully obtained as a result of
defendants’ improper, unfair, and deceptive business practices and improper acts;
An injunctive order prohibiting defendants from engaging in the same improper
acts in the. future based on applicable Consumer Protection Laws and/or other
grounds;

Treble damages, punitive damages, and/or attomey’s fees pursuant to the
applicable statutes.

Certification of a class (and/or sub-classes) as described herein or as the Court _
deems proper and just pursuant to Rule 23 of the Federal Rules of Civil Procedure;
Designation of plaintiffs counsel as Class Counsel pursuant to Rule 23 of the
Federal Rules of Civil Procedure;

Designation of plaintiff, and/or other class members, as Class Representative(s)
pursuant to Rule 23 of the Federal Rules of Civil Procedure;

An award of attomney’s fees to Class Counsel; and

Such other relief as the Court deems just and proper.

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction pursuant to 28 U.S.C, § 1332(d), because this

action is between citizens of different states (including members of the class), a class action has been

-2-

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.375 Page 57 of 75

Case 3::19-CV-UU831-WQH-BLM Document L Filed US/US/LY ~PagelL.4y Page 448 of 64
Case 7:14-cv-03575-KMK-JCM Doc #:83 Elled 10/30/15 Page 3 of 19 Page-ID #: 815

pled, and the matter in conttoversy exceeds the sum or value of $5,000,000, exclusive of interest and
cosis.

4, Venue is proper in this District under 28 U.S.C, § 1391. The plaintiff, Edward J.
Reynolds, D.D.S., resides in this District. Further, defendants conduct business in New York and in this
District, and receive substantial compensation and profits from the sale of their device and/or service in
New York and in this District, |

3: This Court has personal jurisdiction over defendants to this action because defendants
engage in substantial business in New York, some of the wrongdoing alleged took place in New York,
and the defendants’ principal place of business is in New York.

PARTIES

6. The plaintiff, Edward J. Reynolds, D.D.S., resides in Pearl River, New York, Rockland
County. |

7. The defendants, Life Watch, Inc. and LifeWatch, Ine. d/b/a LifeWatch (hereinafter
“defendant”, “defendants”, “LifeWatch”, “LifeWatch entities”, or “LifeWatch defendants”), are related
corporate entities or companies, or is one company, involved in various aspects of the medical alert device
and services business and/or other business.

8. LifeWatch is a New York Corporation with its principal place of business in Lynbrook,
New York. |

9. Defendant LifeWatch Inc. d/b/a LifeWatch USA is a New York Corporation with its
principal place of business in Lynbrook, New Yotk.

10. Life Watch has offices at 226 Merrick Road, Lynbrook, New York, 11563.

11. LifeWatch has offices at 1344 Broadway, Hewlett, New York, 11557.

12, LifeWatch uses agents and/or representatives to advertise, market and sell their products

and/or services in New York and elsewhere.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.376 Page 58 of 75

Case 3:19-CV-UU831-WQH-BLM Document Filed U5/U'3/1Y PagelD.4y¥ Page 4Y of 64
Case 7:14-cv-03575-KMK-JCM Doc #:83. Filed 10/30/15 Page 4 of 19 Page ID #: 816

13. Evan Sirlin is the President and/or CEO of LifeWatch and as such is authorized to act on
behalf of and/or control the defendant company. Upon information and belief, Mr. Sirlin is a corporate
officer and/or director who participates personally in the defendants’ business, which includes fraudulent,
deceptive, and improper conduct, including practices that are in violation of the New York Code, Article
22-A: Consumer Protection From Deceptive Acts and Practices, Sections 349-350 of New York’s General
Business Law, (“New York Consumer Protection Act” , and/or other applicable Statutes and regulations.

14. Defendants, ABC CORPORATIONS (1-10) and JOHN DOES (1-10), are additional actors
and/or co-conspirators and/or agents of named defendants, including but not limited to, directors, officers,
and employees of defendants, its affiliates, parent or subsidiary corporations or other legal entitiés, and
third party agents of and/or principals of named defendants. With respect to all allegations in this
Complaint, one or more ABC Corporation and/or John Doe defendants participated in, approved,
cooperated in, directed, and/or had actual or constructive knowledge of all activities alleged, acted in
concert with all or some of the other named and unnamed defendants pursuant to a common design with
them, and/or gave substantial assistance or encouragement to other defendants in carrying out the alleged .
activities. One or more of the ABC Corporation and/or John Doe defendants profited through false
pretense, false representation, improper and/or deceptive business practices, and/or actual fraud, and/or
willfully caused injury: and/or damage to the Class members. In addition, one or more ABC Corporation
and/or John Doe defendants were involved in developing, designing, implementing, supervising and/or
promoting the alleged activities. Their involvement included, but was not limited to, calling and/or
otherwise contacting consumers concerning the defendants’ devices and/or services, as described herein.

15. The defendants and/or their authorized representatives, distributors, and/or agents
marketed and sold the defendants? products and/or services. The agents were authorized to act, aud did
act, as representatives and/or agents of the LifeWatch defendants.

16. The defendants exercised sufficient control over their agents’ actions, including the

telemarketing methods and/or practices, that they can be held responsible for their actions.

-4-

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.377 Page 59 of 75

Case 3:19-CV-UU8S31-WQH-BLM Document 1 Filed UD/U3ILY ~PagelD.bU Page 5U of 64
Case 7:14-cv-03575-KMK-JCM Doc #: 83 Filed 10/30/15 Page 5 of 19 Page 1D #: 817

17. The representatives, agents, distributors and/or telemarketers that the defendants contracted °
with, worked with, and authorized to act on defendants’ behalf included Worldwide Information Services,
Inc., a Florida Corporation, and The Consumer Voice, LLC, a Florida LLC.

18, The defendants entered into contracts and/or other agreements with their representatives
and agents, which authorized them to act as the defendants’ agents.

19, There were numerous consumer complaints and/or lawsuits, which would reasonably be

expected to give the defendants notice of the improper and/or deceptive business practices being used to
sell the defendants’ devices and/or services to consumers.

20. Based on the elderly age of consumers who would use the defendants’ devices and/or
services, the consumers who defendants and/or their agents marketed and/or sold to were senior citizens,
who can be more prone to such inaproper and deceptive practices.

21. Defendants and/or their agents marketed and sold their products and services to the
plaintiff and other class members by sales calls {including use of robo-calls and/or other automated

, dialing systems and including calls to consumers on “do not call” lists), during which false promises
and/or statements were made, misrepresentations were made, and other deceptive practices and improper
acts were taken to make plaintiff and other class members buy defendants’ products and/or services. T he
false promises and/or statements, misrepresentations, and other deceptive acts included telling consumers
that a family member, friend, or other person had purchased the defendants’ device and/or services for the
consumer and that the consumer only needed to continue paying the monthly service fees. Consumers

were also told that device was free but in reality they could not receive or use the device without paying
for the monthly service fees in the future. |

22. The defendants contacted, or authorized their agents to contact, the plaintiff and other class
members and consumers in New York and elsewhere and to engage in improper, deceptive and/or
fraudulent business practices, including marketing and sales efforts in violation of the New York

Consumer Protection Act.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.378 Page 60 of 75

Case 3:1Y-CV-UU831-WQH-BLM Document‘ Hied U5/U3/'LY Pagell.ol Page bi of 64
Case 7:14-cv-03575-KMK-JCM Doc #:83 Filed 10/30/15 Page 6 of 19 Page ID #: 818

23, The defendants’ business includes fraudulent, deceptive, and improper conduct, including
practices that are in violation of the New York Code, Article 22-A: Consumer Protection From Deceptive
Acts and Practices, Sections 349-350 of New York’s General Business Law, (“New York Consumer |
Protection Act”), and/or other applicable statutes and regulations,

24. The defendants provided direction, information, fomns, scripts and/or other materials to
employees, representatives, and/or agents to be used for the sale of the defendants’ products and services
and/or approved or allowed the employees, representatives, or agents to use improper sales methods,

25. The defendants authorized their agents to act on their behalf in the marketing and sale of
defendants’ products and services.

26. The defendants authorized their agents to enter into contracts on their behalf and they used
the agents to market and sell their products and services.

27. | _ The defendants and their agents agreed to the aforementioned business atrangements with
each other, which led to selling and marketing defendants’ products and/or services and which produced
sales, all of which benefited the defendants.

28. Defendants had control over their agents in the selling and marketing of the products
and/or services.

29: Evan Sirlin has swom under oath, as CEO of Life Watch, Inc., on behalf of the company, as ,
follows:

1) LifeWatch has “purchase agreements” with “outside sellers”, which Sirlin has
reviewed recently.
2) LifeWatch has a “list” of the “outside sellers” that it uses for telemarketing sales calls
to consumers,
3) LifeWatch does not “monitor” the outside sellers on their list.
4) When LifeWatch purchases customer accounts fiom outside sellers, LifeWatch
‘becomes immediately and solely responsible for fulfilling the sale and then delivering

-6-

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.379 Page 61 of 75

Case 3:19-CV-U0831-WQH-BLM Document 1 Filed U5/U3/LY PagelD.oZ Page bz of 64
Case 7:14-cv-03575-KMK-JCM Doc #:83 Filed 10/30/15 Page 7 of 19 Page ID #: 819

the products and services to the customers, And so, there is no need for LifeWatch to
reference the outside seller as part of the order, billing, or product delivery processes.

5) LifeWatch maintains that the outside seller list is comprised of a unique combination of
sellers, which affords LifeWatch a competitive advantage..

6) LifeWatch’s outside seller list was developed after many years of trial and error and
research, and after significant money was expended by LifeWatch.

30. Thus, in Sirlin’s Declaration, the LifeWatch defendants have admitted that they fail to
monitor their agents who make telemarketing sales calls for the company, which conveniently allows the
LifeWatch defendants to receive pecuniary gains and income as a result of their agents (the “outside
sellers”) improper and/or deceptive business practices.

31. Defendants’ intentional practice of “not monitoring” its agents and their telemarketing
practices, even after numerous complaints and lawsuits, among other things, makes them liable for their
agents’ improper and deceptive business practices.

32.  LifeWatch has stated, in Interrogatory Answers in a separate case, that it “does not engage
in telemarketing” but Sirlin, on behalf of LifeWatch, refers | to LifeWatch’s “outside sellers” as
telemarketers in an Affidavit submitted in that case and elsewhere.

33. The defendants’ Purchase Agreement with their outside sellers provides that when
defendants’ outside sellers make a sale of the defendants’ products and/or services, the defendants
principal executive office (which is run by Evan Sirlin, the CEO) reviews the transaction submitted and
decides whether to accept or reject it,

34, Under the aforementioned Purchase Agreement, the defendants pay commissions to the
outside sellers, further evidencing that the sellers are the defendants’ agents,

35. The aforementioned Purchase Agreement provides that the defendants will “fulfill” orders .
for sale of defendants’ products that are made to consumers by defendants’ agents (i.e., their “outside

sellers”),

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.380 Page 62 of 75

Case 3:1 9-CV-UUS31-WQH-BLM Document i Filed 05/U3/19 Pagelb.o3 Page 53 of 64
Case 7:14-cv-03575-KMK-JCM Doc #:83 Filed 10/30/15 Page 8 of 19 Page ID #: 820

36. The Purchase Agreement provides that defendants shal! “process payments” from
consumers for sales by defendants’ agents.

37. The Purchase Agreement provides that defendants and their agents/outside sellers shall
determine the prices together, further evidencing the agency relationship,

38. Under the Purchase Agreement, any notice concerning the agreement by defendants’
agents to defendants must be directed to the individual defendant, Evan Sirlin, which is further indication
that be is authorized to act on behalf of the defendant.

39. Before the Purchase Agreement was used as the contract between defendants and their
agents, they used a “Marketing Agreement” to memorialize their agreement.

40. In addition to the Purchase Agreements, defendants have used, or still do use, a
“Telemarketing Services Agreement” with their outside sellers/agents, as testified to by Gerardo Duran as
an employee of defendants and as proven by other evidence, including the agreements..

41. Defendants have “conference calls” with their outside sellers/agents, as testified to by
Gerardo Duran as an employee of defendants,

40. Defendants refer to agents of the outside sellers as “sub-agents”, as testified to by Gerardo
Duran as an employee of defendants.

43.. The money for the initial charge to consumers for defendants’ product and/or services goes
into the defendants’ bank account and the defendants later pay their agents, as testified to by Gerardo
Duran as an employee of defendants,

44, As of February 19, 2014, a LifeWatch defendants’ employee, Lauren Vanderwater, was a
“call center liaison” and her duties included reviewing recordings of calls between the defendants “outside
sellers” and consumers, as testified to by Sarai Baker as an employee of defendants.

45, Ms. Baker, as an employee of the Life Watch defendants, and as the Director of Operations,

has reviewed sales scripts used by the defendants’ agents/outside sellers,

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.381 Page 63 of 75

Case 3:19-CV-UUS31-WOH-BLIM Document Filed U5/U3/LY PagelD.b4 Page 54 of 64
Case 7:14-cv-03575-KMK-JCM Doc#:83 Filed 10/30/15 Page 9 of 19 Page ID #: 821

46. The defendants’ outside sellers provide recordings of calls with consumers to defendants
for review,

47, The defendants “randomly request recordings” of calls between outside sellers and
consumers and the recordings are reviewed by. defendants’ employees, including Ms. Vanderwater. —

48. Ms. Vanderwater reports to the Director of Operations if she hears a recording that
involves a customer not being treated “in a kind way” by the defendants’ “outside sellers”.

49. The defendants randomly listen to recordings of calls between defendants’ outside sellers
and consumers in order to “make sure that outside call centers are not making misleading statements”.
(Baker Deposition).

50. Evan Sirlin (President and/or CRO of the defendant) and Mitchell May (Vice-President of
the defendant) directed Ms. Baker, as an employee of defendants, to give specific instructions and/or
direction to outside sellers/call centers concerning their interaction with consumers. (Baker Deposition)

| 51. Baker, as defendants’ employee, instructed sales agents in outside call centers to change
their sales pitches to consumers they called on defendants’ behalf. (Baker Deposition)

52. A former employee, Leslie Steinmetz, has stated that Mr, Sirlin, as President and/or CEO
of the defendant, and others at the defendant company, were aware of, and closely involved in, the
telemarketing efforts of telemarketers for the defendants.

53. The defendants used authorized sales representatives and/or agents to market and sell their
devices and/or services,

54. The defendants and/or their agents advertise, market, and/or sell through telephone calls to
consumers.

55. The defendants and/or their agents continue to call consumers as part of their marketing
and sales activities.

56. In order to receive the device and/or services, the consumer has to pay the monthly fees.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.382 Page 64 of 75

Case 3°19-CV-0U831-WQH-BLM Document 1 Filed Ub/U3/1Y PagelU.o5 Page 5b of 64
Case 7:14-cv-03575-KMK-JCM Doc #; 83 Filed 10/30/15 Page 10 of 19 Page ID #; 822

57, Defendants tell consumers that they will not be charged until the device is activated but
defendants charge consumers immediately, often before activation of the device.

58, The defendants are liable for the ‘deceptive practices, misrepresentations, and other
improper actions in the marketing and sale of the devices. |

59, Defendants regularly and routinely violated the New York Consumer Protection Laws,
and/or other applicable statutes and/or regulations by, among other things, advising consumers that they
are entitled to a free device, as described in detail in this Complaint, but the consumers must pay the ’
monthly fees.

60. At all times alleged herein, each and every defendant was an agent, employee, and/or
otherwise acting on behalf of all or some of the other defendants. In doing the things alleged herein, each
and every defendant was acting within the course and scope of that agency or employment and was acting
with the consent, permission and authorization of the remaining defendants.

61, Asa direct result of the defendants’ improper, fraudulent and/or deceptive actions, the:
plaintiff sustained ‘an ascertainable loss as well as other damages including being charged for and paying
monthly fees, even though the device was not activated and even though no one had “bought” the device
for him as he was told. As a result, the plaintiff seeks relief.

STATEMENT OF FACTS

62. The plaintiff received a telephone call from the defendants and/or their agents in July of
2013 advising him that he was entitled to one of the defendants’ devices because a family member
purchased it for him, however, he was told he had to pay the monthly monitoring fee.

63. The defendants lured the plaintiff into giving his credit card number for the monthly fees
by improperly and/or fraudulently advising him that he was entitled to a free device because a family
member purchased it for him. The only reason that the plaintiff paid the monthly fees was because he was
told a family member purchased the device for him and wanted him to have the service, which he relied

on. Had he not been informed that, he would not have given his card information for monthly fees, The

-10- ~

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.383 Page 65 of 75

Case 3:L9-CV-UUS31-WOH-BLM Wocument 1 Filed Ud/U3/LY PagelU.56 Page 56 of 64
Case 7:14-cv-03575-KMK-JCM Doc #: 83 Filed 10/30/15 Page 11 of 19 Page ID #: 828

defendants, by their fraudulent and/or improper methods, took advantage of the plaintiff, as well as other
consumers, and in doing so, violated the New York Consumer Protection Laws and/or other statutes
and/or regulations. |

64. The deferidants and/or their agents knowingly and willfully contacted the plaintiff and
advised him that a family member purchased the defendants’ device for him, In fact, a family member
had not purchased a device for plaintiff’ The defendants intended the plaintiff to rely on their
misrepresentations. The plaintiff did, in fact, rely upon the misrepresentations and gave his credit card
number to defendants for their monthly fees,

65. As a direct result of the defendants? improper, fraudulent and/or deceptive practices and:

"actions, the plaintiff sustained an ascertainable loss as well as other damages. As a result, the plaintiff
seeks relief.

66. Plaintiff was charged $34.95 per month on numerous occasions by defendants, starting on
or around July 12,2013. The credit.card charge reads “Medical Alarms Hewlett, N.Y.”.

67. Plaintiff was charged even though the device that defendants and/or their agents shipped to
him was never activated.

68. The plaintiff continued to be charged by defendants even after the defendants were
contacted on plaintiff's behalf and advised that the device/product sent to the plaintiff had not been
activated and would not be activated. The defendants responded by informing plaintiff that the
defendants would continue to charge the plaintiff's credit card,

69. The letter that was enclosed in the box that was sent to the plaintiff indicates that the box
includes “structions on how to connect and use the equipment, responder forms, financial agreement,
and our terms and conditions”. Later, the letter refers to the defendants’ “terms and conditions”.
However, the materials referred to, including the financial agreement and the terms and conditions, were

not enclosed and were not provided to the plaintiff.

-jI-

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.384 Page 66 of 75

Case 3:19-cV-UU831-WOH-BLM Document L Filed Ub/U3/19 PagelD.o/ Page 5/ o1 64
Case 7:14-cv-03575-KMK-JCM Doc #: 83 Filed 10/30/15 Page 12 of 19 Page ID #: 824

70, The letter also refers to the defendants “Customer Satisfaction 30 Day Guarantee”, but
" there was nothing provided and no details given.

71. Upon information and belief, and based on the investigation, the defendant participated in
the fraudulent conduct and/or had actual knowledge of it, which makes them liable under the Consumer
Protection Laws and applicable case law.

72. Members of the class and/or sub-classes had the same or similar experiences with ‘the

defendants as the named plaintiff/class representative did,

CLASS ACTION ALLEGATIONS
Class Definition
73. Plaintiff files this case in his individual capacity and as a class action on behalf of himself
and all others similarly situated. He and/or other class member(s) who will be named as “class -
representative(s)” at the time a motion is filed to certify the proposed class, will represent the class and/or
sub-class, which is composed of all persons in New York and/or in the United States who purchased
and/or paid for (in whole or in part), the defendants’ medical alert devices and/or monthly services. The
class period will be determined, |
74, In addition, there may be a sub-class of New York residents, and/or residents of other
. states, depending on developments in the case,
: Impracticable Joinder
75. The class is composed of thousands of persons geographically dispersed throughout New
York and other parts of the United States, the joinder of whom in one action is impracticable. The -
disposition of their claims in a class action will provide substantial benefits to all parties and the Court.
. The class is sufficiently numerous since there are thousands of consumers in New York and in the United

States who come within the class(s),

~]2.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.385 Page 67 of 75

Case 3:19-cv-UU831- “-WQH-BLM Document Filed Ub/U3/LY PagelD.o8 Page 5& of 64
' Case 7:14-cv-03575-KMK-JCM Doc #: 83 Filed 10/30/15 Page 13 of 19 Page ID #: 825

Risk of Inconsistent or Varying Adjudications

76. Prosecution of separate actions by class members would risk inconsistent or varying
adjudications, which would establish incompatible standards of conduct for the defendants,

77, Adjudications by individual members of the class would, as a practical matter, be
potentially dispositive of the interests of other members of the class and substantially impair or impede
their ability to protect their interests. Class-wide adjudication of these claims, therefore, is appropriate,

78. Class-Wide Injunctive/Declaratory Relief. Defendants have acted on grounds generally
applicable to the class, thereby making appropriate final injunctive relief and/or declaratory relief with
tespect to the class as a whole appropriate and rendering class-wide adjudication of these claims
appropriate.

Common Questions of Law and Fact

79. Class members have a coramon interest in the questions of law and fact involved in this
matter and how they will be decided. These factual and/or legal questions common to the class
predominate over individual factual or legal questions. The common questions of law and fact include the
following:

(a2) Whether the defendants acted improperly towards the class, including their
marketing and sales practices;

(b) Whether the acts and. practices of the defendants violated New York’s
Consumer Protection Laws and/or other applicable laws and regulations;

(c) | Whether defendants, through their misconduct, have been unjustly enriched at the
expense of plaintiff and other class members; .

(a) Whether plaintiff and the class are entitled to damages (including statutory
damages) and/or restitution from the defendants; and

() Whether the class could suffer irreparable harm unless their ongoing obligation to

make monthly payments to defendants is addressed and, what the nature of the

-13-

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.386 Page 68 of 75

Case 3:19-CVv-UU831-WQH-BLM Document Filed Ub/U'3/1Y PagelD.5Y Page bY of 64
Case 7:14-cv-03575-KMK-JCM Doc #: 83 Filed 10/30/15 Page 14 of 19 Page ID #: 826

equitable and injunctive relief that is necessary to prevent that harm should be.

Typicality |

80. Class members, among other things, were informed that the defendants’ device had been
purchased for them, or otherwise provided to them, and that they. had to pay monthly fees. Ag a result,
they paid money to defendants for monthly fees. The plaintiff and any other class members who may be
named as the class representatives are asserting claims that are typical of the claims of the entire class.
Fair and Adequate Representation

81. . The class representatives will fairly and adequately represent and protect the interests of
the class in that they have no interests that are antagonistic to those of the other members of the class.
The plaintiff has retained counsel who is competent and experienced in the handling of litigation,
including class action litigation.
Superiority of Class Action Procedure

82. The plaintiff and the members of the class have all suffered damages as a result of
defendants’ improper and deceptive practices. Absent a class action, defendants will likely retain millions
of dollars received as a result of defendants’ wrongdoing, The improper conduct would go un-remedied
and uncorrected. Absent a class action, the class members will not receive restitution. These violations of
Jaw will be allowed to stand without remedy and the defendants will retain the proceeds and ill-gotten
gains. Absent a class action, the equitable and injunctive relief sought, will not occur. All of the
aforementioned makes class treatment of the issues superior.

83. Class certification of this matter will be appropriate under Rule'23.

CLAIMS

84, Pursuant to notice pleading, plaintiff hereby alleges each and every cause of action and

remedy at law or in equity supported by the facts alleged in this Complaint. Those causes of action and

remedies at law or in equity include the following:

~14-

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.387 Page 69 of 75

Case 3:19-CV-UU831-WQH-BLM Document Filed US/U3/1Y Pagell.6U Page 6U of 64
Case 7:14-cv-03575-KMK-JCM Doc #: 83 Filed 10/30/15 Page 15 of 19 Page ID #: 827

COUNT ONE
VIOLATIONS OF NEW YORK’S GENERAL BUSINESS LAW, SECTIONS 349-350,
(CONSUMER PROTECTION LAWS), AND/OR OTHER APPLICABLE
STATUTES AND REGULATIONS

85. Plaintiff repeats and reiterates each and every allegation contained in the paragraphs of this
Complaint marked and designated “1” throngh “84”, inclusive with the same force and effect as though
the same was more fully set forth at length herein.

86. Section 349 and Section 350 of the New York General Business Law (hereinafter “New

York Consumer Protection Laws”) state, in relevant part:

New York General Business — Article 22-A - § 349
Deceptive Acts and Practices Unlawful se

General Business

§ 349. Deceptive acts and practices unlawful, (a) Deceptive acts or

practices in the conduct of any business, trade or commerce or in the
. furnishing of any service in this state are hereby declared unlawful.

New York General Business — Article 22-A - § 350 False
Advertising Unlawful

§ 350. False advertising unlawful. False advertising in the conduct
of any business, trade or commeice or in the furnishing of any
service-in this state is hereby declared unlawful.

87. Defendants violated the New York Consumer Protection Laws and/or other applicable
statutes and/or regulations by engaging in the improper and deceptive practices that are described in detail
in this Complaint.

88. The elements of Section 349 and/or other applicable statutes and/or regulations have been
satisfied. The improper and deceptive business practices of the defendants and/or their agents were: (1)
consumer-oriented (the plaintiff and the class are consumers); (2) misleading in a material respect (i.e.,
misrepresenting to consumers that a family member or friend purchased a medical device for the
consumer is obviously misleading in a material respect, along with the other deceptive acts and improper
actions); and (3) the plaintiff and the class were injured as a result of the deceptive acts or practices (the

consumers paid money to defendants, causing obvious damages).

-[5-

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.388 Page 70 of 75

Case 3:1Y-CV-UUS31-WQH-BLM Document‘. Filed UdNU3/19 PagelD.b1 Page 61 of 64
Case 7:14-cv-03575-KMK-JCM Doc #:83 Filed 10/30/15 Page 16 of 19 Page ID #: 828

89. The defendants’ improper and deceptive business practices are also in violation of Section
350. The defendants’ actions, as described in detail in this Complaint, constitute false advertising.

90. The individual plaintiff and class members were caused to suffer damages as a result of
defendants’ acts and/or omissions, including ascertainable losses.

COUNT TWO

FRAUD/AINTENTIONAL MISREPRESENTATION
Ret A NOL MISREPRESENTATION

91. Plaintiff repeats and reiterates each and every allegation contained in the paragraphs of this
Complaint marked and designated “1” through “90”, inclusive with the same force and effect as though
the same was more filly set forth at length herein.

92. Defendants knowingly and intentionally made false statements of existing material facts in
their contact with plaintiff and class members as described in detail in this Complaint.

93. The representations, misrepresentations, and/or omissions were likely to mislead a
reasonable consumer acting reasonably under the circumstances.

94. Defendants intended for plaintiff and class members to rely on their material
misrepresentations of fact. |

95. Plaintiff and class members reasonably and justifiably relied on defendants’ material
misrepresentations, unaware of the falsity of defendants’ tepresentations, and had a right to rely on those
representations.

‘96. The individual plaintiff and the class members were caused to suffer damages as a result of

defendants’ acts and/or omissions.

EQUITABLE AND INJUNCTIVE RELIEF

INCLUDING PURSUANT TO NEW YORK GENERAL BUSINESS LAW, SECTION 349(h),
AND/OR OTHER APPLICABLE STATUTES AND/OR REGULATIONS
97, Plaintiff repeats and reiterates each and every allegation contained in the paragraphs of this

Complaint marked and designated “1” through “96”, inclusive with the same force and effect as though

-16-

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.389 Page 71 of 75

Case 3:19-Cv-UU831-WQOH-BLM Document‘ Filed US/U3/LY PagelD.b2 Page 62 of 64
Case 7:14-cv-03575-KMK-JCM Doc #: 83 Filed 10/30/15 Page 17 of 19 Page ID #: 829

the same was more fully set forth at length herein,

98. The class has no complete, speedy, and adequate remedy at law with respect to the fraud,
misrepresentations, and/or improper and deceptive business practices by the defendants and/or their
agents (as described in detail in this Complaint). The class and others will suffer continuing, immediate,
and irreparable injury as a proximate cause of defendants’ actions and/or omissions absent injunctive and
equitable relief by this Court. The defendants must be ordered to stop such improper and deceptive
business practices in order to prevent future harm, as is authorized in the applicable Consumer Laws.

99. Section 349 includes a provision about injunctive relief, which provides as follows;

(h) In addition to the right of action granted to the attorney general
pursuant to this section, any person who has been injured by reason
of any violation of this section may bring an action in his own name
to enjoin such unlawful act or practice, an action to recover his
actual damages or fifty dollars, whichever is greater, or both such
actions.

100, - Thus, plaintiff and class members are specifically authorized under the statute cited, and/or
under other applicable statutes and/or regulations, to seek injunctive relief and have the defendants
enjoined from continuing their unlawful, improper and deceptive practices.

COUNT FOUR

UNJUST ENRICHMENT

 

101, Plaintiff repeats and reiterates each and every allegation contained in the paragraphs of this
Complaint marked and designated “1” through “100”, inclusive with the same force and effect as though
the same was more fully sct forth at length herein.

102. The defendants’ improper and unlawful activities (as described in detail in this Complaint),
including misrepresentations, resulted in the unjust enrichment of the defendants. The defendants were
unjustly enriched in the amount of money made by them through the sale of their products and services.

103. The class has been damaged in the amount that the defendants were unjustly enriched

and/or the amounts they paid and their damage was caused by the defendants’ acts and/or omissions.

~]7-

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.390 Page 72 of 75

Case 3:19-CV-UU831-WQH-BLM Document iL Filed US/U3/LY PagelV.63 Page 63 of 64
Case 7:14-cv-03575-KMK-JCM Doc #: 83 Filed 10/30/15 Page 18 of 19 Page ID #: 830

PRAYER FOR RELIEF ©
. WHEREFORE, as a result of the forgoing, plaintiff on behalf of himself and his individual
claims, as well as on behalf of all other persons similarly situated, prays for the following relief:

A. an Order certifying the class, appointing the named plaintiff as class representative, and
appointing plaintiff's counsel as class counsel;

B. an Order awarding compensatory damages to plaintiff and all members of the class for all
claims in the Complaint;

C. an Order réquiring disgorgement of defendants' ill-gotten gains to pay restitution to
plaintiff and all members of the class, and to restore to the public all funds acquired by
means of any act or practice declared by this Court to be unlawful, fraudulent or unfair
business acts or practices, a violation of laws, statutes, or regulations, or constituting unfair
competition or false, untrue or misleading advertising;

D. an Order providing for equitable and injunctive relief, including an Order directing

| defendants to immediately stop their improper and deceptive business practices;

E. treble damages pursuant to the New York Consumer Laws and/or other applicable statutes
and/or regulations in connection with defendants’ illegal and improper actions:

F. that this Court award attomey’s fees and costs of suit to the plaintiff and the Class,
including attorney’s fees under the New York Consumer Laws and/or other applicable

statutes and/or regulations; and

G. such other and further relief as the Court may deem necessary or appropriate.

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.391 Page 73 of 75

Case 3:1Y-CV-UU831-WQH-BLM Document. Filed Ud/US/LY Pageib.64 Page 64 of 64
Case 7:14-cv-03575-KMK-JCM Doc #:83 Filed 10/30/15 Page 19 of 19 Page ID #: 831

JURY DEMAND

  

Plaintiff hereby demands a trial by jury,

Dated: October 28, 2015

 

T; (201) 225-9001 Va
F: (201) 225-900
E-Mail: bgaine¥@gme-law.com

,

 

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.392 Page 74 of 75

AUBY 2 wan

U.S. District Court
Southern District of California (San Diego)
CIVIL DOCKET FOR CASE #: 3:19-cv-00831 -WQH-BLM
Internal Use Only

Moser v. Medguard Alert, Inc. et al Date Filed: 05/03/2019
Assigned to: Judge William Q. Hayes Jury Demand: None
Referred to: Magistrate Judge Barbara Lynn Major Nature of Suit: 890 Other Statutory
Cause; 47:0227 FCC-Unsolicited Telephone Sales Actions
Jurisdiction: Federal Question

Early Neutral Evaluation Conference: Settlement Conference:

Case Management Conference: Settlement Disposition Conference:
Status Hearing: Pretrial Conference:

Status Conference: Final Pretrial Conference:
Mandatory Settlement Conference: Trial Date:

Phintiff

Kenneth J. Moser represented by Kenneth J. Moser
11280 Spica Drive
San Diego, CA 92126

838-627-4190
PRO SE.

Vv.
Defendant

Medguard Alert, Inc.
a Connecticut corporation

Defendazt

Lifewatch Inc.

a New York corporation
doing business as
Lifewatch USA

doing business as
Medical Alarm Systems
doing business as
Lifewatch Mota

Defendant

Evan Sirlin
individually and as an officer or
manager of Lifewatch inc.

Defendant
David Roman

httns://ecf.casd.circ9.den/cei-hin/DktRnt.nl?603644991601765-L 1 0-1 5/6/2019

 
Case 3:19-cv-00831-WQH-BLM Document 5-2 Filed 10/21/19 PagelD.393 Page 75 of 75

individually and as an officer ar
manager of Lifewatch Inc, and
Medguard Alert Inc.

 

Date Filed # | Docket Text
05/03/2019

 

 

COMPLAINT against Lifewatch Inc., Medguard Alert, Inc., David Roman,
Evan Sirlin ( Filing fee $ 400 receipt number CAS111425), filed by Kenneth
J. Moser. (Attachments: # 1 Civil Cover)

[=

The new case number is 3:19-cv-00831-MMA-BLM. Judge Michael M.
Anello and Magistrate Judge Barbara Lynn Major are assigned to the case.
(Moser, Kenneth)(cdw) (Entered: 05/03/2019)

Summons Issued.

Counsel receiving this notice electronically should print this summons
and serve it in accordance with Rule 4, Fed.R.Civ.P and LR 4.1.
Summons has been provided to plaintiffs not receiving notice
electronically. (cdw) (Entered: 05/03/2019)

05/04/2019 3 | MINUTE ORDER OF RECUSAL. Judge Michael M. Anello is no longer
assigned. Case reassigned to Judge William Q. Hayes for all further
proceedings. The new case number is 19-cy-83 1-WQH-BLM,.(AII non-
registered users served via U.S. Mail Service)(no document attached) (als)
(Entered; 05/06/2019)

 

05/03/2019

Io

 

 

 

 

 

 

httos:/fecf.casd.cire9.den/cai-bin/DitRpt.p1260364499 160 1765-L. 1 0-1 5/6/2019

 
